
















[FORM OF SENIOR SECURED CONVERTIBLE NOTE]

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.  ANY TRANSFEREE OF THIS NOTE SHOULD
CAREFULLY REVIEW THE TERMS OF THIS NOTE, INCLUDING SECTIONS 3(c)(iii) AND 20(a)
HEREOF.  THE PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE
SECURITIES ISSUABLE UPON CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET
FORTH ON THE FACE HEREOF PURSUANT TO SECTION 3(c)(iii) OF THIS NOTE.

HOUSE OF TAYLOR JEWELRY, INC.


SENIOR SECURED CONVERTIBLE NOTE




Issuance Date:  May __, 2006

Original Principal Amount: U.S. $_____________




FOR VALUE RECEIVED, House of Taylor Jewelry, Inc., a Nevada corporation (the
"Company"), hereby promises to pay to the order of [CASTLERIGG MASTER
INVESTMENTS LTD.][OTHER BUYERS] or registered assigns ("Holder") the amount set
out above as the Original Principal Amount (as reduced pursuant to the terms
hereof pursuant to redemption, conversion or otherwise, the "Principal") when
due, whether upon the Maturity Date (as defined below), on any Installment Date
with respect to the Installment Amount due on such Installment Date,
acceleration, redemption or otherwise (in each case in accordance with the terms
hereof) and to pay interest ("Interest") on any outstanding Principal at a rate
per annum equal to the Interest Rate (as defined below), from the date set out
above as the Issuance Date (the "Issuance Date") until the same becomes due and
payable, whether upon an Interest Date (as defined below), any Installment Date,
or the Maturity Date, acceleration, conversion, redemption or otherwise (in each
case in accordance with the terms hereof).  This Senior Secured Convertible Note
(including all Senior Secured Convertible Notes issued in exchange, transfer or
replacement hereof, this "Note") is one of an issue of Senior Secured
Convertible Notes (collectively, the "Notes" and such other Senior Secured
Convertible Notes, the "Other Notes") issued pursuant to the Securities Purchase
Agreement (as defined below).  Certain capitalized terms are defined in Section
32.





10044121.20

  













(1)

PAYMENTS OF PRINCIPAL; MATURITY.  On each Installment Date, the Company shall
pay to the Holder an amount equal to the Installment Amount due on such
Installment Date in accordance with Section 8.  The "Maturity Date" shall be
March 31, 2009, as may be extended at the option of the Holder (i) in the event
that, and for so long as, an Event of Default (as defined in Section 4(a)) shall
have occurred and be continuing or any event shall have occurred and be
continuing which with the passage of time and the failure to cure would result
in an Event of Default, (ii) through the date that is ten (10) days after the
consummation of a Change of Control in the event that a Change of Control is
publicly announced or a Change of Control Notice (as defined in Section 5(b)) is
delivered prior to the Maturity Date and (iii) in accordance with Section 8(d).

(2)

INTEREST; INTEREST RATE.  a)  Interest on this Note shall commence accruing on
the Issuance Date and shall be computed on the basis of a 360-day year and
actual days elapsed and shall be payable in arrears for each Calendar Quarter
during the period beginning on the Issuance Date and ending on, and including,
the Maturity Date (each, an "Interest Date") with the first Interest Date being
July 1, 2006.  Interest shall be payable on each Interest Date, to the record
holder of this Note on the applicable Interest Date, in shares of Common Stock
("Interest Shares"), or a combination thereof; provided, however, that the
Company may, at its option following notice to the Holder, pay Interest on any
Interest Date in cash ("Cash Interest") or in a combination of Cash Interest and
Interest Shares; provided further that without the consent of the Holder, the
Company may not pay any Interest to the Holder in Interest Shares in excess of
the Holder Pro Rata Amount of the applicable Volume Interest Limitation (the
"Volume Condition").  The Company shall deliver a written notice (each, an
"Interest Election Notice") to each holder of the Notes on or prior to the
twelfth (12th) Trading Day prior to the Interest Date (each, an "Interest Notice
Due Date" and the date such notice is delivered to all of the holders, the
"Interest Notice Date") which notice (i) either (A) confirms that Interest to be
paid on such Interest Date shall be paid entirely in Interest Shares or (B)
elects to pay Interest as Cash Interest or a combination of Cash Interest and
Interest Shares and specifies the amount of Interest that shall be paid as Cash
Interest and the amount of Interest, if any, that shall be paid in Interest
Shares and (ii) certifies that there has been no Equity Conditions Failure.
 Interest to be paid on an Interest Date in Interest Shares shall be paid in a
number of fully paid and nonassessable shares of Common Stock (rounded to the
nearest whole share) equal to the quotient of (a) the amount of Interest payable
on such Interest Date less any Cash Interest paid and (b) the Interest
Conversion Price in effect on the applicable Interest Date.  

(b)

When any Interest Shares are to be paid on an Interest Date then the Company
shall (i) (X) provided that the Company's transfer agent (the "Transfer Agent")
is participating in the Fast Automated Securities Transfer Program of the
Depository Trust Company ("DTC") and such action is not prohibited by applicable
law or regulation or any applicable policy of DTC, credit such aggregate number
of Interest Shares to which the Holder shall be entitled to the Holder's or its
designee's balance account with DTC through its Deposit Withdrawal Agent
Commission system, or (Y) if the foregoing shall not apply, issue and deliver on
the applicable Interest Date to the address set forth in the register maintained
by the Company for such purpose pursuant to the Securities Purchase Agreement or
to such address as specified by the Holder in writing to the Company at least
two (2) Business Days prior to the applicable Interest Date, a certificate,
registered in the name of the Holder or its designee, for the number of Interest
Shares to which the Holder shall be entitled and (ii) with respect to each
Interest Date,





10044121.20

- 2 -

 













pay to the Holder, in cash by wire transfer of immediately available funds, the
amount of any Cash Interest.  Notwithstanding the foregoing, the Company shall
not be entitled to pay Interest in Interest Shares and shall be required to pay
all such Interest in cash as Cash Interest on the applicable Interest Date if,
unless consented to in writing by the Holder, there has been an Equity
Conditions Failure.  If an Event of Default or Equity Conditions Failure occurs
during the Interest Measuring Period, then on the applicable Interest Date, at
the Holder's option, the Holder may require the Company to pay the Interest due
on such Interest Date as Cash Interest.  If at any time prior to the applicable
Interest Date the Interest to be paid in Interest Shares as set forth in the
applicable Interest Election Notice would result in a breach of the Volume
Condition, then, unless waived by the Holder, the Company shall be required to
pay any such Interest in excess of the Holder Pro Rata Amount of the Volume
Interest Limitation as Cash Interest.  Notwithstanding anything herein to the
contrary, the Company may not, without the written consent of the Holder,
increase the number of Interest Shares to be paid on an Interest Date above the
lesser of (i) such number of Interest Shares to be paid on such Interest Date as
set forth in the Interest Election Notice for such Interest Date and (ii) the
number of Interest Shares permitted to be paid on such Interest Date hereunder
without violating the Volume Condition.

(c)

From and after the occurrence of an Event of Default, the Interest Rate shall be
increased to fifteen percent (15%).  In the event that such Event of Default is
subsequently cured, the adjustment referred to in the preceding sentence shall
cease to be effective as of the date of such cure; provided that the Interest as
calculated at such increased rate during the continuance of such Event of
Default shall continue to apply to the extent relating to the days after the
occurrence of such Event of Default through and including the date of cure of
such Event of Default.  

(3)

CONVERSION OF NOTES.  This Note shall be convertible into shares of common stock
of the Company, par value $0.0001 per share (the "Common Stock"), on the terms
and conditions set forth in this Section 3.

(a)

Conversion Right.  Subject to the provisions of Section 3(d), at any time or
times on or after the Issuance Date, the Holder shall be entitled to convert any
portion of the outstanding and unpaid Conversion Amount (as defined below) into
fully paid and nonassessable shares of Common Stock in accordance with Section
3(c), at the Conversion Rate (as defined below).  The Company shall not issue
any fraction of a share of Common Stock upon any conversion.  If the issuance
would result in the issuance of a fraction of a share of Common Stock, the
Company shall round such fraction of a share of Common Stock up to the nearest
whole share.  The Company shall pay any and all taxes that may be payable with
respect to the issuance and delivery of Common Stock upon conversion of any
Conversion Amount.

(b)

Conversion Rate.  The number of shares of Common Stock issuable upon conversion
of any Conversion Amount pursuant to Section 3(a) shall be determined by
dividing (x) such Conversion Amount by (y) the Conversion Price (the "Conversion
Rate").

(i)

"Conversion Amount" means the portion of the Principal to be converted, redeemed
or otherwise with respect to which this determination is being made.





10044121.20

- 3 -

 













(ii)

"Conversion Price" means, as of any Conversion Date (as defined below) or other
date of determination, $4.00; provided, that if a Sales Threshold Event (as
defined below) has occurred and the Average Market Price on the applicable Sales
Threshold Event Date (as defined below) is less than $5.00 (as adjusted for
stock splits, stock dividends, reverse stock splits, recapitalizations,
reclassifications and similar events), then the applicable Conversion Price
shall be adjusted downwards only to (x) if the arithmetic average of the daily
dollar trading volume (as reported on Bloomberg) of the Common Stock on the
Principal Market over the twenty (20) consecutive Trading Day period ending on
the applicable Sales Threshold Event Date is equal to or greater than $500,000,
then the greater of (I) $1.25 and (II) 75% of the Average Market Price on the
applicable Sales Threshold Event Date or (y) if the arithmetic average of the
daily dollar trading volume (as reported on Bloomberg) of the Common Stock on
the Principal Market over the twenty (20) consecutive Trading Day period ending
on the applicable Conversion Date is less than $500,000, $1.25; in each case
subject to adjustment as provided herein.

(c)

Mechanics of Conversion.

(i)

Optional Conversion.  To convert any Conversion Amount into shares of Common
Stock on any date (a "Conversion Date"), the Holder shall (A) transmit by
facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m., New
York Time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit I (the "Conversion Notice") to the Company and (B) if
required by Section 3(c)(iv), surrender this Note to a nationally recognized
overnight delivery service for delivery to the Company (or an indemnification
undertaking with respect to this Note in the case of its loss, theft or
destruction).  On or before the second (2nd) Trading Day following the date of
receipt of a Conversion Notice, the Company shall transmit by facsimile a
confirmation of receipt of such Conversion Notice to the Holder and the Transfer
Agent.  On or before the third (3rd ) Trading Day following the date of receipt
of a Conversion Notice (the "Share Delivery Date"), the Company shall (1) (X)
provided that the Transfer Agent is participating in the Fast Automated
Securities Transfer Program of DTC credit such aggregate number of shares of
Common Stock to which the Holder shall be entitled to the Holder's or its
designee's balance account with DTC through its Deposit Withdrawal Agent
Commission system or (Y) if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program, issue and deliver to the address as
specified in the Conversion Notice, a certificate, registered in the name of the
Holder or its designee, for the number of shares of Common Stock to which the
Holder shall be entitled, (2) pay to the Holder in cash an amount equal to the
accrued and unpaid Interest on the Conversion Amount up to and including the
Conversion Date and (3) for any conversions prior to the third (3rd) anniversary
of the Issuance Date, pay any applicable Make-Whole Amount in accordance with
Section 3(c)(ii).  If this Note is physically surrendered for conversion as
required by Section 3(c)(iv) and the outstanding Principal of this Note is
greater than the Principal portion of the Conversion Amount being converted,
then the Company shall as soon as practicable and in no event later than three
Business Days after receipt of this Note and at its own expense, issue and
deliver to the holder a new Note (in accordance with Section 21(d)) representing
the outstanding Principal not converted.  The Person or Persons entitled to
receive the shares of Common





10044121.20

- 4 -

 













Stock issuable upon a conversion of this Note shall be treated for all purposes
as the record holder or holders of such shares of Common Stock on the Conversion
Date.  In the event of a partial conversion of this Note pursuant hereto, the
principal amount converted shall be deducted from the Installment Amounts
relating to the Installment Dates as set forth in the Conversion Notice.

(ii)

Make-Whole Amount.  If prior to March 31, 2009, the Holder converts all or any
portion of this Note pursuant to Section 3(c)(i) or the Company redeems all or
any portion of this Note pursuant to Section 9, then upon such conversion or
redemption, the Holder shall receive the Make-Whole Amount; provided, however,
that in the event that the Average Market Price on the Conversion Date or
Mandatory Conversion Date, as applicable, exceeds 175% of the Conversion Price
on the Initial Issuance Date (as adjusted for any stock split, combination,
reclassification or similar transaction), then the Holder shall not be entitled
to receive the Make-Whole Amount.  The Company shall pay any Make-Whole Amount
in cash.

(iii)

Company's Failure to Timely Convert.  If within three (3) Trading Days after the
Company's receipt of the facsimile copy of a Conversion Notice the Company shall
fail to issue and deliver a certificate to the Holder or credit the Holder's
balance account with DTC for the number of shares of Common Stock to which the
Holder is entitled upon such holder's conversion of any Conversion Amount (a
"Conversion Failure"), and if on or after such Trading Day the Holder purchases
(in an open market transaction or otherwise) Common Stock to deliver in
satisfaction of a sale by the Holder of Common Stock issuable upon such
conversion that the Holder anticipated receiving from the Company (a "Buy-In"),
then the Company shall, within three (3) Business Days after the Holder's
request and provision of trade confirmations and in the Holder's discretion,
either (i) pay cash to the Holder in an amount equal to the Holder's total
purchase price (including brokerage commissions and other out-of-pocket
expenses, if any) for the shares of Common Stock so purchased (the "Buy-In
Price"), at which point the Company's obligation to deliver such certificate
(and to issue such Common Stock) shall terminate, or (ii) promptly honor its
obligation to deliver to the Holder a certificate or certificates representing
such Common Stock and pay cash to the Holder in an amount equal to the excess
(if any) of the Buy-In Price over the product of (A) such number of shares of
Common Stock, times (B) the Closing Bid Price on the Conversion Date.

(iv)

Book-Entry. Notwithstanding anything to the contrary set forth herein, upon
conversion of any portion of this Note in accordance with the terms hereof, the
Holder shall not be required to physically surrender this Note to the Company
unless (A) the full Conversion Amount represented by this Note is being
converted or (B) the Holder has provided the Company with prior written notice
(which notice may be included in a Conversion Notice) requesting physical
surrender and reissue of this Note.  The Holder and the Company shall maintain
records showing the Principal, Interest and Late Charges converted and the dates
of such conversions or shall use such other method, reasonably satisfactory to
the Holder and the Company, so as not to require physical surrender of this Note
upon conversion.





10044121.20

- 5 -

 













(v)

Pro Rata Conversion; Disputes.  In the event that the Company receives a
Conversion Notice from more than one holder of Notes for the same Conversion
Date and the Company can convert some, but not all, of such portions of the
Notes submitted for conversion, the Company, subject to Section 3(d), shall
convert from each holder of Notes electing to have Notes converted on such date
a pro rata amount of such holder's portion of its Notes submitted for conversion
based on the principal amount of Notes submitted for conversion on such date by
such holder relative to the aggregate principal amount of all Notes submitted
for conversion on such date.  In the event of a dispute as to the number of
shares of Common Stock issuable to the Holder in connection with a conversion of
this Note, the Company shall issue to the Holder the number of shares of Common
Stock not in dispute and resolve such dispute in accordance with Section 27.

(d)

Limitations on Conversions.  

(i)

Beneficial Ownership.  The Company shall not effect any conversion of this Note,
and the Holder of this Note (including any successor, transferee or assignee)
shall not have the right to convert any portion of this Note pursuant to Section
3(a), to the extent that after giving effect to such conversion, the Holder
(together with the Holder's affiliates) would beneficially own in excess of
4.99% (the "Maximum Percentage") of the number of shares of Common Stock
outstanding immediately after giving effect to such conversion.  For purposes of
the foregoing sentence, the number of shares of Common Stock beneficially owned
by the Holder and its affiliates shall include the number of shares of Common
Stock issuable upon conversion of this Note with respect to which the
determination of such sentence is being made, but shall exclude the number of
shares of Common Stock which would be issuable upon (A) conversion of the
remaining, nonconverted portion of this Note beneficially owned by the Holder or
any of its affiliates and (B) exercise or conversion of the unexercised or
nonconverted portion of any other securities of the Company (including, without
limitation, any Other Notes or warrants) subject to a limitation on conversion
or exercise analogous to the limitation contained herein beneficially owned by
the Holder or any of its affiliates.  Except as set forth in the preceding
sentence, for purposes of this Section 3(d)(i), beneficial ownership shall be
calculated in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended.  For purposes of this Section 3(d)(i), in determining the
number of outstanding shares of Common Stock, the Holder may rely on the number
of outstanding shares of Common Stock as reflected in (x) the Company's most
recent Form 10-KSB, Form 10-K, Form 10-QSB, Form 10-Q or Form 8-K, as the case
may be (y) a more recent public announcement by the Company or (z) any other
notice by the Company or the Transfer Agent setting forth the number of shares
of Common Stock outstanding.  For any reason at any time, during regular
business hours of the Company and upon the written request of the Holder, the
Company shall within two (2) Business Days confirm in writing to the Holder the
number of shares of Common Stock then outstanding.  In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Note, by
the Holder or its affiliates since the date as of which such number of
outstanding shares of Common Stock was reported.  By written notice to the
Company, the Holder may increase or decrease the Maximum Percentage to any other
percentage not in excess





10044121.20

- 6 -

 













of 9.99% specified in such notice; provided that (i) any such increase will not
be effective until the sixty-first (61st) day after such notice is delivered to
the Company, and (ii) any such increase or decrease will apply only to the
Holder and not to any other holder of Notes.

(ii)

Principal Market Regulation.  The Company shall not be obligated to issue any
shares of Common Stock upon conversion of this Note, and the Holder of this Note
shall not have the right to receive upon conversion of this Note any shares of
Common Stock, if the issuance of such shares of Common Stock would exceed the
aggregate number of shares of Common Stock which the Company may issue upon
conversion or exercise, as applicable, of the Notes and Warrants without
breaching the Company's obligations under the rules or regulations of the
Principal Market (the "Exchange Cap"), except that such limitation shall not
apply in the event that the Company (A) obtains the approval of its stockholders
as required by the applicable rules of the Principal Market for issuances of
Common Stock in excess of such amount or (B) obtains a written opinion from
outside counsel to the Company that such approval is not required, which opinion
shall be reasonably satisfactory to the Required Holders.  Until such approval
or written opinion is obtained, no purchaser of the Notes pursuant to the
Securities Purchase Agreement (the "Purchasers") shall be issued in the
aggregate, upon conversion or exercise, as applicable, of Notes or Warrants,
shares of Common Stock in an amount greater than the product of the Exchange Cap
multiplied by a fraction, the numerator of which is the principal amount of
Notes issued to the Purchasers pursuant to the Securities Purchase Agreement on
the Closing Date and the denominator of which is the aggregate principal amount
of all Notes issued to the Purchasers pursuant to the Securities Purchase
Agreement on the Closing Date (with respect to each Purchaser, the "Exchange Cap
Allocation").  In the event that any Purchaser shall sell or otherwise transfer
any of such Purchaser's Notes, the transferee shall be allocated a pro rata
portion of such Purchaser's Exchange Cap Allocation, and the restrictions of the
prior sentence shall apply to such transferee with respect to the portion of the
Exchange Cap Allocation allocated to such transferee.  In the event that any
holder of Notes shall convert all of such holder's Notes into a number of shares
of Common Stock which, in the aggregate, is less than such holder's Exchange Cap
Allocation, then the difference between such holder's Exchange Cap Allocation
and the number of shares of Common Stock actually issued to such holder shall be
allocated to the respective Exchange Cap Allocations of the remaining holders of
Notes on a pro rata basis in proportion to the aggregate principal amount of the
Notes then held by each such holder.

(4)

RIGHTS UPON EVENT OF DEFAULT.

(a)

Event of Default.  Each of the following events shall constitute an "Event of
Default":

(i)

the failure of the applicable Registration Statement required to be filed
pursuant to the Registration Rights Agreement to be declared effective by the
SEC on or prior to the date that is sixty (60) days after the applicable
Effectiveness Deadline (as defined in the Registration Rights Agreement), or,
while the applicable Registration Statement is required to be maintained
effective pursuant to the terms of the





10044121.20

- 7 -

 













Registration Rights Agreement, the effectiveness of the applicable Registration
Statement lapses for any reason (including, without limitation, the issuance of
a stop order) or is unavailable to any holder of the Notes for sale of all of
such holder's Registrable Securities (as defined in the Registration Rights
Agreement) in accordance with the terms of the Registration Rights Agreement,
and such lapse or unavailability continues for a period of ten (10) consecutive
days or for more than an aggregate of thirty (30) days in any 365-day period
(other than days during an Allowable Grace Period (as defined in the
Registration Rights Agreement));

(ii)

the suspension from trading or failure of the Common Stock to be listed on the
Principal Market or on an Eligible Market for a period of five (5) consecutive
Trading Days or for more than an aggregate of ten (10) Trading Days in any
365-day period;

(iii)

the Company's (A) failure to cure a Conversion Failure by delivery of the
required number of shares of Common Stock within ten (10) Business Days after
the applicable Conversion Date or (B) written notice to any holder of the Notes,
including by way of public announcement or through any of its authorized agents,
at any time, of its intention not to comply with a request for conversion of any
Notes into shares of Common Stock that is tendered in accordance with the
provisions of the Notes;

(iv)

at any time following the tenth (10th) consecutive Business Day that the
Holder's Authorized Share Allocation is less than the number of shares of Common
Stock that the Holder would be entitled to receive upon a conversion of the full
Conversion Amount of this Note (without regard to any limitations on conversion
set forth in Section 3(d) or otherwise);

(v)

the Company's failure to pay to the Holder any amount of Principal (including,
without limitation, any redemption or make-whole payments), Interest, Late
Charges or other amounts when and as due under this Note or any other
Transaction Document (as defined in the Securities Purchase Agreement) or any
other agreement, document, certificate or other instrument delivered in
connection with the transactions contemplated hereby and thereby to which the
Holder is a party, except, in the case of a failure to pay Interest and Late
Charges when and as due, in which case only if such failure continues for a
period of at least five (5) Business Days;

(vi)

any default under, redemption of or acceleration prior to maturity of any
Indebtedness in excess of $100,000, in the aggregate, of the Company or any of
its Subsidiaries (as defined in Section 3(a) of the Securities Purchase
Agreement), other than with respect to any Other Notes;

(vii)

the Company or any of its Subsidiaries, pursuant to or within the meaning of
Title 11, U.S. Code, or any similar Federal, foreign or state law for the relief
of debtors (collectively, "Bankruptcy Law"), (A) commences a voluntary case, (B)
consents to the entry of an order for relief against it in an involuntary case,
(C) consents to the appointment of a receiver, trustee, assignee, liquidator or
similar official





10044121.20

- 8 -

 













(a "Custodian"), (D) makes a general assignment for the benefit of its creditors
or (E) admits in writing that it is generally unable to pay its debts as they
become due;

(viii)

a court of competent jurisdiction enters an order or decree under any Bankruptcy
Law that (A) is for relief against the Company or any of its Subsidiaries in an
involuntary case, (B) appoints a Custodian of the Company or any of its
Subsidiaries or (C) orders the liquidation of the Company or any of its
Subsidiaries;

(ix)

a final judgment or judgments for the payment of money aggregating in excess of
$250,000 are rendered against the Company or any of its Subsidiaries and which
judgments are not, within sixty (60) days after the entry thereof, bonded,
discharged or stayed pending appeal, or are not discharged within sixty (60)
days after the expiration of such stay; provided, however, that any judgment
which is covered by insurance or an indemnity from a credit worthy party shall
not be included in calculating the $250,000 amount set forth above so long as
the Company provides the Holder a written statement from such insurer or
indemnity provider (which written statement shall be reasonably satisfactory to
the Holder) to the effect that such judgment is covered by insurance or an
indemnity and the Company will receive the proceeds of such insurance or
indemnity within thirty (30) days of the issuance of such judgment;

(x)

the Company breaches any material representation, warranty, covenant or other
term or condition of any Transaction Document, except, in the case of a breach
of a covenant which is curable, only if such breach continues for a period of at
least ten (10) consecutive Business Days;

(xi)

any breach or failure in any respect to comply with (x) Section 16 of this Note
or (y) any of the Potential Partner Conditions; or

(xii)

any Event of Default (as defined in the Other Notes) occurs with respect to any
Other Notes.

(b)

Redemption Right.  Upon the occurrence of an Event of Default with respect to
this Note or any Other Note, the Company shall within two (2) Business Days
after the day on which the Company is aware of the Event of Default deliver
written notice thereof via facsimile and overnight courier (an "Event of Default
Notice") to the Holder.  At any time after the earlier of the Holder's receipt
of an Event of Default Notice and the Holder becoming aware of an Event of
Default, the Holder may require the Company to redeem all or any portion of this
Note by delivering written notice thereof (the "Event of Default Redemption
Notice") to the Company, which Event of Default Redemption Notice shall indicate
the portion of this Note the Holder is electing to redeem.  Each portion of this
Note subject to redemption by the Company pursuant to this Section 4(b) shall be
redeemed by the Company at a price equal to the greater of (i) the product of
(x) the Conversion Amount to be redeemed and (y) the Redemption Premium and (ii)
the product of (A) the Conversion Rate with respect to such Conversion Amount in
effect at such time as the Holder delivers an Event of Default Redemption Notice
and (B) the Closing Sale Price of the Common Stock on the date immediately
preceding such Event of Default (the "Event of Default Redemption Price").
 Redemptions required by this Section 4(b) shall be made in accordance with the
provisions of





10044121.20

- 9 -

 













Section 15.  To the extent redemptions required by this Section 4(b) are deemed
or determined by a court of competent jurisdiction to be prepayments of the Note
by the Company, such redemptions shall be deemed to be voluntary prepayments.
 The parties hereto agree that in the event of the Company's redemption of any
portion of the Note under this Section 4(b), the Holder's damages would be
uncertain and difficult to estimate because of the parties' inability to predict
future interest rates and the uncertainty of the availability of a suitable
substitute investment opportunity for the Holder.  Accordingly, any Redemption
Premium due under this Section 4(b) is intended by the parties to be, and shall
be deemed, a reasonable estimate of the Holder's actual loss of its investment
opportunity and not as a penalty.  

(5)

RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.

(a)

Assumption.  The Company shall not enter into or be party to a Fundamental
Transaction unless (i)  the Successor Entity assumes in writing all of the
obligations of the Company under this Note and the other Transaction Documents
in accordance with the provisions of this Section 5(a) pursuant to written
agreements in form and substance satisfactory to the Required Holders and
approved by the Required Holders prior to such Fundamental Transaction,
including agreements to deliver to each holder of Notes in exchange for such
Notes a security of the Successor Entity evidenced by a written instrument
substantially similar in form and substance to the Notes, including, without
limitation, having a principal amount and interest rate equal to the principal
amounts and the interest rates of the Notes held by such holder, having similar
conversion rights as the Notes and having similar ranking to the Notes, and
satisfactory to the Required Holders and (ii) the Successor Entity (including
its Parent Entity) is a publicly traded corporation whose common stock is quoted
on or listed for trading on an Eligible Market.  Upon the occurrence of any
Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Note referring to the "Company" shall refer
instead to the Successor Entity), and may exercise every right and power of the
Company and shall assume all of the obligations of the Company under this Note
with the same effect as if such Successor Entity had been named as the Company
herein.  Upon consummation of the Fundamental Transaction, the Successor Entity
shall deliver to the Holder confirmation that there shall be issued upon
conversion or redemption of this Note at any time after the consummation of the
Fundamental Transaction, in lieu of the shares of Common Stock (or other
securities, cash, assets or other property) issuable upon the conversion of the
Notes prior to such Fundamental Transaction, such shares of publicly traded
common stock (or their equivalent) of the Successor Entity, as adjusted in
accordance with the provisions of this Note.  The provisions of this Section
shall apply similarly and equally to successive Fundamental Transactions and
shall be applied without regard to any limitations on the conversion of this
Note.

(b)

Redemption Right.  No sooner than fifteen (15) days nor later than ten (10) days
prior to the consummation of a Change of Control, but not prior to the public
announcement of such Change of Control, the Company shall deliver written notice
thereof via facsimile and overnight courier to the Holder (a "Change of Control
Notice").  At any time during the period beginning after the Holder's receipt of
a Change of Control Notice and ending ten (10) Trading Days after the
consummation of such Change of Control, the Holder may require the Company to
redeem all or any portion of this Note by delivering written notice





10044121.20

- 10 -

 













thereof ("Change of Control Redemption Notice") to the Company, which Change of
Control Redemption Notice shall indicate the Conversion Amount the Holder is
electing to redeem.  The portion of this Note subject to redemption pursuant to
this Section 5 shall be redeemed by the Company in cash at a price equal to the
greater of (i) the product of the Change of Control Premium and the product of
(x) the sum of the Conversion Amount being redeemed and any accrued and unpaid
Interest with respect to such Conversion Amount and accrued and unpaid Late
Charges with respect to such Conversion Amount and Interest and (y) the quotient
determined by dividing (A) the Closing Sale Price of the Common Stock
immediately following the public announcement of such proposed Change of Control
by (B) the Conversion Price and (ii) 150% of the sum of the Conversion Amount
being redeemed and any accrued and unpaid Interest with respect to such
Conversion Amount subject to such Change of Control Redemption and accrued and
unpaid Late Charges with respect to such Conversion Amount and Interest (the
"Change of Control Redemption Price").  Redemptions required by this Section 5
shall be made in accordance with the provisions of Section 15 and shall have
priority to payments to shareholders in connection with a Change of Control.  To
the extent redemptions required by this Section 5(b) are deemed or determined by
a court of competent jurisdiction to be prepayments of the Note by the Company,
such redemptions shall be deemed to be voluntary prepayments.  Notwithstanding
anything to the contrary in this Section 5, until the Change of Control
Redemption Price (together with any interest thereon) is paid in full, the
Conversion Amount submitted for redemption under this Section 5(c) may be
converted, in whole or in part, by the Holder into shares of Common Stock, or in
the event the Conversion Date is after the consummation of the Change of
Control, shares of publicly traded common stock (or their equivalent) of the
Successor Entity pursuant to Section 3.  The parties hereto agree that in the
event of the Company's redemption of any portion of the Note under this Section
5(b), the Holder's damages would be uncertain and difficult to estimate because
of the parties' inability to predict future interest rates and the uncertainty
of the availability of a suitable substitute investment opportunity for the
Holder.  Accordingly, any redemption premium due under this Section 5(b) is
intended by the parties to be, and shall be deemed, a reasonable estimate of the
Holder's actual loss of its investment opportunity and not as a penalty.

(6)

RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE EVENTS.

(a)

Purchase Rights.  If at any time the Company grants, issues or sells any
Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the "Purchase Rights"), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note) immediately before the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights.

(b)

Other Corporate Events.  In addition to and not in substitution for any other
rights hereunder, prior to the consummation of any Fundamental Transaction
pursuant to which holders of shares of Common Stock are entitled to receive
securities or other assets with





10044121.20

- 11 -

 













respect to or in exchange for shares of Common Stock (a "Corporate Event"), the
Company shall make appropriate provision to insure that the Holder will
thereafter have the right to receive upon a conversion of this Note, at the
Holder's option, (i) in addition to the shares of Common Stock receivable upon
such conversion, such securities or other assets to which the Holder would have
been entitled with respect to such shares of Common Stock had such shares of
Common Stock been held by the Holder upon the consummation of such Corporate
Event (without taking into account any limitations or restrictions on the
convertibility of this Note) or (ii) in lieu of the shares of Common Stock
otherwise receivable upon such conversion, such securities or other assets
received by the holders of shares of Common Stock in connection with the
consummation of such Corporate Event in such amounts as the Holder would have
been entitled to receive had this Note initially been issued with conversion
rights for the form of such consideration (as opposed to shares of Common Stock)
at a conversion rate for such consideration commensurate with the Conversion
Rate.  Provision made pursuant to the preceding sentence shall be in a form and
substance satisfactory to the Required Holders.  The provisions of this Section
shall apply similarly and equally to successive Corporate Events and shall be
applied without regard to any limitations on the conversion or redemption of
this Note.

(7)

RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

(a)

Adjustment of Conversion Price upon Issuance of Common Stock.  If at any time
after the Subscription Date, the Company issues or sells, or in accordance with
this Section 7(a) is deemed to have issued or sold, any shares of Common Stock
(including the issuance or sale of shares of Common Stock owned or held by or
for the account of the Company, but excluding shares of Common Stock deemed to
have been issued or sold by the Company in connection with any Excluded
Security) for a consideration per share (the "New Issuance Price") less than a
price (the "Applicable Price") equal to Conversion Price in effect immediately
prior to such issue or sale (the foregoing a "Dilutive Issuance"), then
immediately after such Dilutive Issuance, the Conversion Price then in effect
shall be reduced to the New Issuance Price.  For purposes of determining the
adjusted Conversion Price under this Section 7(a), the following shall be
applicable:

(i)

Issuance of Options.  If the Company in any manner grants or sells any Options
and the lowest price per share for which one share of Common Stock is issuable
upon the exercise of any such Option or upon conversion or exchange or exercise
of any Convertible Securities issuable upon exercise of such Option is less than
the Applicable Price, then such share of Common Stock shall be deemed to be
outstanding and to have been issued and sold by the Company at the time of the
granting or sale of such Option for such price per share.  For purposes of this
Section 7(a)(i), the "lowest price per share for which one share of Common Stock
is issuable upon the exercise of any such Option or upon conversion or exchange
or exercise of any Convertible Securities issuable upon exercise of such Option"
shall be equal to the sum of the lowest amounts of consideration (if any)
received or receivable by the Company with respect to any one share of Common
Stock upon granting or sale of the Option, upon exercise of the Option and upon
conversion or exchange or exercise of any Convertible Security issuable upon
exercise of such Option.  No further adjustment of the Conversion Price shall be
made upon the actual issuance of such share of Common Stock or of such
Convertible Securities upon the exercise of such Options or upon the actual





10044121.20

- 12 -

 













issuance of such Common Stock upon conversion or exchange or exercise of such
Convertible Securities.

(ii)

Issuance of Convertible Securities.  If the Company in any manner issues or
sells any Convertible Securities and the lowest price per share for which one
share of Common Stock is issuable upon such conversion or exchange or exercise
thereof is less than the Applicable Price, then such share of Common Stock shall
be deemed to be outstanding and to have been issued and sold by the Company at
the time of the issuance or sale of such Convertible Securities for such price
per share.  For the purposes of this Section 7(a)(ii), the "lowest price per
share for which one share of Common Stock is issuable upon such conversion or
exchange or exercise" shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to any
one share of Common Stock upon the issuance or sale of the Convertible Security
and upon the conversion or exchange or exercise of such Convertible Security.
 No further adjustment of the Conversion Price shall be made upon the actual
issuance of such share of Common Stock upon conversion or exchange or exercise
of such Convertible Securities, and if any such issue or sale of such
Convertible Securities is made upon exercise of any Options for which adjustment
of the Conversion Price had been or are to be made pursuant to other provisions
of this Section 7(a), no further adjustment of the Conversion Price shall be
made by reason of such issue or sale.

(iii)

Change in Option Price or Rate of Conversion.  If the purchase price provided
for in any Options, the additional consideration, if any, payable upon the
issue, conversion,  exchange or exercise of any Convertible Securities, or the
rate at which any Convertible Securities are convertible into or exchangeable or
exercisable for Common Stock changes at any time, the Conversion Price in effect
at the time of such change shall be adjusted to the Conversion Price which would
have been in effect at such time had such Options or Convertible Securities
provided for such changed purchase price, additional consideration or changed
conversion rate, as the case may be, at the time initially granted, issued or
sold.  For purposes of this Section 7(a)(iii), if the terms of any Option or
Convertible Security that was outstanding as of the Subscription Date are
changed in the manner described in the immediately preceding sentence, then such
Option or Convertible Security and the Common Stock deemed issuable upon
exercise, conversion or exchange thereof shall be deemed to have been issued as
of the date of such change.  No adjustment shall be made if such adjustment
would result in an increase of the Conversion Price then in effect.

(iv)

Calculation of Consideration Received.  In case any Option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction in which no specific consideration is
allocated to such Options by the parties thereto, the Options will be deemed to
have been issued for such consideration as determined in good faith by the Board
of Directors of the Company.  If any Common Stock, Options or Convertible
Securities are issued or sold or deemed to have been issued or sold for cash,
the consideration received therefor will be deemed to be the net amount received
by the Company therefor.  If any Common Stock, Options or Convertible Securities
are issued or sold for a consideration other than cash, the amount of the
consideration other than cash received by the Company will be the fair





10044121.20

- 13 -

 













value of such consideration as determined in good faith by the Board of
Directors of the Company, except where such consideration consists of
securities, in which case the amount of consideration received by the Company
will be the Closing Sale Price of such securities on the date of receipt.  If
any Common Stock, Options or Convertible Securities are issued to the owners of
the non-surviving entity in connection with any merger in which the Company is
the surviving entity, the amount of consideration therefor will be deemed to be
the fair value of such portion of the net assets and business of the
non-surviving entity as is attributable to such Common Stock, Options or
Convertible Securities, as the case may be.  The fair value of any consideration
other than cash or securities will be determined jointly by the Company and the
Required Holders.  If such parties are unable to reach agreement within ten (10)
days after the occurrence of an event requiring valuation (the "Valuation
Event"), the fair value of such consideration will be determined within five (5)
Business Days after the tenth day following the Valuation Event by an
independent, reputable appraiser jointly selected by the Company and the
Required Holders.  The determination of such appraiser shall be deemed binding
upon all parties absent manifest error and the fees and expenses of such
appraiser shall be borne by the Company.

(v)

Record Date.  If the Company takes a record of the holders of Common Stock for
the purpose of entitling them (A) to receive a dividend or other distribution
payable in Common Stock, Options or in Convertible Securities or (B) to
subscribe for or purchase Common Stock, Options or Convertible Securities, then
such record date will be deemed to be the date of the issue or sale of the
Common Stock deemed to have been issued or sold upon the declaration of such
dividend or the making of such other distribution or the date of the granting of
such right of subscription or purchase, as the case may be.

(b)

Adjustment of Conversion Price upon Subdivision or Combination of Common Stock.
 If the Company at any time on or after the Subscription Date subdivides (by any
stock split, stock dividend, recapitalization or otherwise) one or more classes
of its outstanding shares of Common Stock into a greater number of shares, the
Conversion Price in effect immediately prior to such subdivision will be
proportionately reduced.  If the Company at any time on or after the
Subscription Date combines (by combination, reverse stock split or otherwise)
one or more classes of its outstanding shares of Common Stock into a smaller
number of shares, the Conversion Price in effect immediately prior to such
combination will be proportionately increased.

(c)

Other Events.  If any event occurs of the type contemplated by the provisions of
this Section 7 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Company's Board of
Directors will make an appropriate adjustment in the Conversion Price so as to
protect the rights of the Holder under this Note; provided that no such
adjustment will increase the Conversion Price as otherwise determined pursuant
to this Section 7.





10044121.20

- 14 -

 













(8)

COMPANY INSTALLMENT CONVERSION OR REDEMPTION.  

(a)

General.  On each applicable Installment Date, the Company shall pay to the
Holder of this Note the Installment Amount as of such Installment Date by the
combination of any of the following, but subject to and in accordance with the
terms of this Section 8, (i) provided that during the period commencing with the
Company Installment Notice (as defined below) through the applicable Installment
Date, the Equity Conditions have been satisfied (or waived in writing by the
Holder), requiring the conversion of a portion of the applicable Installment
Amount, in whole or in part, in accordance with this Section 8 (a "Company
Conversion"), and/or (ii) redeeming the applicable Installment Amount, in whole
or in part, in accordance with this Section 8 (a "Company Redemption"); provided
that all of the outstanding applicable Installment Amount as of each such
Installment Date must be converted and/or redeemed by the Company on the
applicable Installment Date, subject to the provisions of this Section 8.
 Notwithstanding the foregoing, the Company may not effect a Company Conversion
under this Section 8(a) for a Conversion Amount in excess of the Holder Pro Rata
Amount of the applicable Volume Installment Limitation or (ii) so long as the
approval of the stockholder's of the Company has not been obtained for the
issuance of the shares relating to the Notes, including Interest Shares, and the
Warrants in accordance with the rules of the Principal Market, if the issuance
of the shares of Common Stock pursuant to such Company Conversion would cause
the Maximum Installment Share Number to be exceeded.  On or prior to the date
which is the twelfth (12th) Trading Day prior to each Installment Date (each, an
"Installment Notice Due Date"), the Company shall deliver written notice (each,
a "Company Installment Notice"), to the Holder which Company Installment Notice
shall state (i) the portion, if any, of the applicable Installment Amount which
the Company elects to convert pursuant to a Company Conversion, which amount
when added to the Company Redemption Amount must equal the applicable
Installment Amount (the "Company Conversion Amount"), (ii) the portion, if any,
of the applicable Installment Amount which the Company elects to redeem pursuant
to a Company Redemption (the "Company Redemption Amount"), which amount when
added to the Company Conversion Amount must equal the applicable Installment
Amount and (iii) if the Company has elected, in whole or in part, a Company
Conversion, then the Company Installment Notice shall certify that the Equity
Conditions have been satisfied as of the date of the Company Installment Notice.
 Each Company Installment Notice shall be irrevocable.  If the Company does not
timely deliver a Company Installment Notice in accordance with this Section 8,
then the Company shall be deemed to have delivered an irrevocable Company
Installment Notice electing a Company Conversion and shall be deemed to have
certified that the Equity Conditions in connection with any such conversion have
been satisfied.  Except as expressly provided in this Section 8(a), the Company
shall redeem and convert the applicable Installment Amount of this Note pursuant
to this Section 9 and the corresponding Installment Amounts of the Other Notes
pursuant to the corresponding provisions of the Other Notes in the same ratio of
the Installment Amount being redeemed and converted hereunder.  The Company
Redemption Amount shall be redeemed in accordance with Section 8(b) and the
Company Conversion Amount (whether set forth in the Company Installment Notice
or by operation of this Section 8) shall be converted in accordance with Section
8(c).

(b)

Mechanics of Company Redemption.  If the Company elects a Company Redemption in
accordance with Section 8(a), then the Company Redemption Amount, if any, which
is to be paid to the Holder on the applicable Installment Date shall be redeemed
by





10044121.20

- 15 -

 













the Company on such Installment Date, and the Company shall pay to the Holder on
such Installment Date, by wire transfer of immediately available funds, an
amount in cash (the "Company Installment Redemption Price") equal to 100% of the
Company Redemption Amount.  If the Company fails to redeem the Company
Redemption Amount on the applicable Installment Date by payment of the Company
Installment Redemption Price on such date, then at the option of the Holder
designated in writing to the Company (any such designation, "Conversion Notice"
for purposes of this Note), the Holder may require the Company to convert all or
any part of the Company Redemption Amount at the Company Conversion Price.
 Conversions required by this Section 8(b) shall be made in accordance with the
provisions of Section 3(c).  Notwithstanding anything to the contrary in this
Section 8(b), but subject to Section 3(d), until the Company Installment
Redemption Price (together with any interest thereon) is paid in full, the
Company Redemption Amount (together with any interest thereon) may be converted,
in whole or in part, by the Holder into Common Stock pursuant to Section 3.  In
the event the Holder elects to convert all or any portion of the Company
Redemption Amount prior to the applicable Installment Date as set forth in the
immediately preceding sentence, the Company Redemption Amount so converted shall
be deducted from the Installment Amounts relating to the applicable Installment
Dates as set forth in the applicable Conversion Notice.

(c)

Mechanics of Company Conversion.  Subject to Section 3(d), if the Company
delivers a Company Installment Notice and elects, or is deemed to have elected,
in whole or in part, a Company Conversion in accordance with Section 8(a), then
the applicable Company Conversion Amount, if any, which remains outstanding
shall be converted as of the applicable Installment Date by converting on such
Installment Date such Company Conversion Amount at the Company Conversion Price;
provided that the Equity Conditions have been satisfied (or waived in writing by
the Holder) on such Installment Date.  If the Equity Conditions are not
satisfied (or waived in writing by the Holder) on such Installment Date, then at
the option of the Holder designated in writing to the Company, the Holder may
require the Company to do any one or more of the following: (i) the Company
shall redeem all or any part designated by the Holder of the unconverted Company
Conversion Amount (such designated amount is referred to as the "First
Redemption Amount") on such Installment Date and the Company shall pay to the
Holder on such Installment Date, by wire transfer of immediately available
funds, an amount in cash equal to such First Redemption Amount, or (ii) the
Company Conversion shall be null and void with respect to all or any part
designated by the Holder of the unconverted Company Conversion Amount and the
Holder shall be entitled to all the rights of a holder of this Note with respect
to such amount of the Company Conversion Amount; provided, however, that the
Conversion Price for such unconverted Company Conversion Amount shall thereafter
be adjusted to equal the lesser of (A) the Company Conversion Price as in effect
on the date on which the Holder voided the Company Conversion and (B) the
Company Conversion Price as in effect on the date on which the Holder delivers a
Conversion Notice relating thereto.  If the Company fails to redeem any First
Redemption Amount on or before the applicable Installment Date by payment of
such amount on the applicable Installment Date, then the Holder shall have the
rights set forth in Section 15(a) as if the Company failed to pay the applicable
Company Redemption Price and all other rights under this Note (including,
without limitation, such failure constituting an Event of Default described in
Section 4(a)(xi)).  Notwithstanding anything to the contrary in this Section
8(c), but subject to 3(d), until the Company delivers Common Stock representing
the Company Conversion Amount to the Holder, the Company Conversion Amount may
be converted by the Holder into Common Stock pursuant to Section 3.  In the
event that the





10044121.20

- 16 -

 













Holder elects to convert the Company Conversion Amount prior to the applicable
Installment Date as set forth in the immediately preceding sentence, the Company
Conversion Amount so converted shall be deducted from the Installment Amounts
relating to the applicable Installment Dates as set forth in the applicable
Conversion Notice.

(d)

Deferred Installment Amount.  Notwithstanding any provision of this Section 8 to
the contrary, the Holder may, at its option and in its sole discretion, deliver
a notice to the Company at least ten (10) Trading Days prior to any applicable
Installment Date electing to have all or any portion of the Installment Amount
payable on such Installment Date deferred (such amount, the "Deferral Amount").
 Any notice delivered by either the Holder or the Company pursuant to this
Section 8(d) shall set forth (A) the Deferral Amount and (B) the date such
Deferral Amount shall now be payable, which date shall be a date selected by
such Holder not to exceed twenty four (24) months from the date of the original
Installment Date.

(e)

Cancellation of Installment Amount.  Notwithstanding any provision of this
Section 8 to the contrary, in the event that the Average Market Price on the
Installment Notice Due Date equals or exceeds $5.50 (as adjusted for stock
splits, stock dividends, reverse stock splits, recapitalizations,
reclassifications and similar events), then the Installment Amount payable on
such Installment Date shall be deferred to the Maturity Date.

(9)

COMPANY'S RIGHT OF MANDATORY CONVERSION.

(a)

Mandatory Conversion.  If at any time from and after the Effective Date (as
defined in the Registration Rights Agreement) (the "Mandatory Conversion
Eligibility Date"), (i) the Average Market Price (such period used in
determining the Average Market Price, the "Mandatory Conversion Measuring
Period") equals or exceeds either (x) 150% (the "First Conversion Threshold") or
(y) 175% (the "Second Conversion Threshold") of the Conversion Price on the
Initial Issuance Date (subject to appropriate adjustments for stock splits,
stock dividends, stock combinations and other similar transactions after the
Subscription Date) and (ii) the Equity Conditions shall have been satisfied (or
waived in writing by the Holder) during the period commencing on the Mandatory
Conversion Notice Date through the applicable Mandatory Conversion Date (each,
as defined below), the Company shall have the right to require the Holder to
convert (1) if the First Conversion Threshold has been met (a "First Threshold
Mandatory Conversion"), up to the Conversion Amount relating to the First
Conversion Threshold Conversion Amount or (2) if the Second Conversion Threshold
has been met (a "Second Threshold Mandatory Conversion"), up to all of the
Conversion Amount then remaining under this Note, in each case as designated in
the Mandatory Conversion Notice (as defined below) into fully paid, validly
issued and nonassessable shares of Common Stock in accordance with Section 3(c)
hereof at the Conversion Rate as of the Mandatory Conversion Date (as defined
below) (a "Mandatory Conversion") and the Company shall make a cash payment of
the applicable Make-Whole Amount and any accrued and unpaid Interest with
respect to such Conversion Amount subject to such Mandatory Conversion and
accrued and unpaid Late Charges with respect to such Conversion Amount and
Interest to the Holder on such Mandatory Conversion Date.  Notwithstanding the
foregoing, the Company may not effect a Mandatory Conversion under this Section
9(a) (i) for a Conversion Amount in excess of 25% of the aggregate dollar
trading volume (as reported on Bloomberg) of the Common Stock on the Principal
Market over the thirty (30) consecutive Trading Day period prior to the
applicable





10044121.20

- 17 -

 













Mandatory Conversion Notice Date, (ii) if the Company has effected a Mandatory
Conversion during the forty (40) consecutive Trading Day period prior to the
applicable Mandatory Conversion Notice Date or (iii) so long as the approval of
the stockholder's of the Company has not been obtained for the issuance of the
shares relating to the Notes, including Interest Shares, and the Warrants in
accordance with the rules of the Principal Market, if the issuance of the shares
of Common Stock pursuant to such Company Conversion would cause the Maximum
Installment Share Number to be exceeded.  The Company may exercise its right to
require conversion under this Section 9(a) by delivering within not more than
five (5) Trading Days following the end of such Mandatory Conversion Measuring
Period a written notice thereof by facsimile and overnight courier to all, but
not less than all, of the holders of Notes and the Transfer Agent (the
"Mandatory Conversion Notice" and the date all of the holders received such
notice by facsimile is referred to as the "Mandatory Conversion Notice Date").
 The Mandatory Conversion Notice shall be irrevocable.  The Mandatory Conversion
Notice shall state (i) the Trading Day selected for the Mandatory Conversion in
accordance with Section 9(a), which Trading Day shall be at least ten (10)
Business Days but not more than sixty (60) Business Days following the Mandatory
Conversion Notice Date (the "Mandatory Conversion Date"), (ii) the aggregate
Conversion Amount, including any applicable First Conversion Threshold
Conversion Amount, of the Notes subject to mandatory conversion from the Holder
and all of the holders of the Notes pursuant to this Section 9 (and analogous
provisions under the Other Notes), (iii) the number of shares of Common Stock to
be issued to such Holder on the Mandatory Conversion Date, (iv) the applicable
Make-Whole Amount and (v) any accrued and unpaid Interest with respect to such
Conversion Amount subject to such Mandatory Conversion and accrued and unpaid
Late Charges with respect to such Conversion Amount and Interest to be paid in
cash to the Holder on the Mandatory Conversion Date.  Any shares of Common Stock
delivered in connection with a Mandatory Conversion hereunder shall be
accompanied by a cash payment of the applicable Make-Whole Amount and any
accrued and unpaid Interest with respect to such Conversion Amount subject to
such Mandatory Conversion and accrued and unpaid Late Charges with respect to
such Conversion Amount and Interest.  In the event of any Mandatory Conversion,
if the number of Warrant Shares underlying the Series B Warrants (as defined in
the Securities Purchase Agreement), in the case of a First Threshold Mandatory
Conversion, or the Series C Warrants (as defined in the Securities Purchase
Agreement), in the case of a Second Threshold Mandatory Conversion, that becomes
exercisable in the aggregate by virtue of all such First Threshold Mandatory
Conversions or all such Second Threshold Mandatory Conversions, as the case may
be, is less than 50% of the number of Conversion Shares issued pursuant to all
such First Threshold Mandatory Conversions or all such Second Threshold
Mandatory Conversions, as the case may be (the "Uncovered Mandatory Conversion
Shares"), then the Company shall issue to the Holder an additional Series B
Warrant or Series C Warrant, as applicable, exercisable for a number of Warrant
Shares (the "Additional Warrant Shares") equal to the applicable number of
Uncovered Mandatory Conversion Shares, which Additional Warrant Shares shall be
subject to registration rights identical to the registration rights set forth in
the Registration Rights Agreement with the Additional Warrant Shares being
deemed the Registrable Securities (as defined in the Registration Rights
Agreement) thereunder and the "Closing Date" (as used in the Registration Rights
Agreement) meaning the issuance date of such additional Series B Warrant or
Series C Warrant, as applicable.





10044121.20

- 18 -

 













(b)

Pro Rata Conversion Requirement.  If the Company elects to cause a conversion of
any Conversion Amount of this Note pursuant to Section 9(a), then it must
simultaneously take the same action in the same proportion with respect to the
Other Notes.  All Conversion Amounts converted by the Holder after the Mandatory
Conversion Notice Date shall reduce the Conversion Amount of this Note required
to be converted on the Mandatory Conversion Date.  If the Company has elected a
Mandatory Conversion, the mechanics of conversion set forth in Section 3(c)
shall apply, to the extent applicable, as if the Company and the Transfer Agent
had received from the Holder on the Mandatory Conversion Date a Conversion
Notice with respect to the Conversion Amount being converted pursuant to the
Mandatory Conversion.

(10)

HOLDER'S RIGHT OF OPTIONAL REDEMPTION OR CONVERSION.  

(a)

General.  Upon either (i) the occurrence of any material License Default Event
or (ii) the Company's receipt of the notice from any Licensor (orally or in
writing) of the occurrence of a Termination Event or a License Default Event (a
"Holder Optional Redemption/Conversion Eligibility Date"), the Company shall,
within one Business Day thereafter, (x) notify the holders in writing of the
Termination Event and/or License Default Event (each, a "Holder Optional
Redemption/Conversion Event Notice") and (y) publicly disclose the occurrence of
such Termination Event and/or License Default Event on a Current Report on Form
8-K.

(b)

Holder Optional Redemption.  From and after a Holder Optional
Redemption/Conversion Eligibility Date, the Holder shall have the right, in its
sole discretion, to require that the Company redeem (each, a "Holder Optional
Redemption") up to all of the Conversion Amount of this Note (the "Holder
Optional Redemption Amount") by delivering written notice thereof (a "Holder
Optional Redemption Notice") to the Company.  The Holder Optional Redemption
Notice shall indicate the amount of the applicable Holder Optional Redemption
Amount the Holder is electing to have redeemed and the date of such redemption
(the "Holder Optional Redemption Date"); provided, however, that such Holder
Optional Redemption Date shall not be less than three (3) Business Days after
the date of delivery of such Holder Optional Redemption Notice.  The portion of
this Note subject to redemption pursuant to this Section 10 shall be redeemed by
the Company in cash on the applicable Holder Optional Redemption Date at a price
equal to the 125% of the Holder Optional Redemption Amount being redeemed (the
"Holder Optional Redemption Price").  Redemptions required by this Section 10
shall be made in accordance with the provisions of Section 15.  Notwithstanding
anything to the contrary in this Section 10, but subject to Section 3(d), until
the Holder receives the Holder Optional Redemption Price, the Holder Optional
Redemption Amount may be converted, in whole or in part, by the Holder into
Common Stock pursuant to Section 3, and any such conversion shall reduce the
Installment Amounts in the manner set forth by the Holder in the applicable
Conversion Notice.

(c)

Holder Optional Conversion.  Subject to the provisions of Section 3(d), at any
time or times on or after a Holder Optional Redemption/Conversion Eligibility
Date, the Holder shall be entitled by delivering written notice thereof to the
Company (a "Holder Optional Conversion Notice") to convert up to all of the
Conversion Amount then remaining





10044121.20

- 19 -

 













under this Note, as designated in the Holder Optional Conversion Notice (as
defined below) into fully paid, validly issued and nonassessable shares of
Common Stock at the Holder Optional Conversion Price as of the Holder Optional
Conversion Date (as defined below) (a "Holder Optional Conversion") and the
Company shall make a cash payment of any accrued and unpaid Interest with
respect to such Conversion Amount subject to such Holder Optional Conversion and
accrued and unpaid Late Charges with respect to such Conversion Amount and
Interest to the Holder on such Holder Optional Conversion Date.  The Holder
Optional Conversion Notice shall indicate the amount of the applicable
Conversion Amount the Holder is electing to have converted and the date of such
conversion (the "Holder Optional Conversion Date").  The portion of this Note
subject to conversion pursuant to this Section 10 shall be converted by the
Company in accordance with Section 3(c).  The Company shall not issue any
fraction of a share of Common Stock upon any conversion.  If the issuance would
result in the issuance of a fraction of a share of Common Stock, the Company
shall round such fraction of a share of Common Stock up to the nearest whole
share.  The Company shall pay any and all taxes that may be payable with respect
to the issuance and delivery of Common Stock upon conversion of any Conversion
Amount.  

(11)

HOLDER'S RIGHT OF PARTIAL REDEMPTION.  If the Company fails to satisfy a Sales
Threshold (a "Sales Threshold Event", and the date of such event, the "Sales
Threshold Event Date"), the Holder shall have the right, in its sole discretion,
to require that the Company redeem (each, a "Holder Partial Redemption") at any
time thereafter (the date of such Holder Partial Redemption, the "Holder Partial
Redemption Date"), up to $[__________]1 in Principal amount of this Note plus
any accrued and unpaid Interest and accrued and unpaid Late Charges with respect
to such Principal and Interest (the "Holder Partial Redemption Amount") by
delivering written notice thereof (a "Holder Partial Redemption Notice") to the
Company prior to the applicable Partial Redemption Date.  The Holder Partial
Redemption Notice shall indicate the Conversion Amount of this Note plus any
accrued and unpaid Interest and accrued and unpaid Late Charges with respect to
such Conversion Amount and Interest the Holder is electing to have redeemed on
such Holder Partial Redemption Date (the "Holder Partial Redemption Amount").
 The Holder Partial Redemption Amount subject to redemption pursuant to this
Section 11 shall be redeemed by the Company in cash on the applicable Holder
Partial Redemption Date at a price equal to the Holder Partial Redemption Amount
being redeemed (the "Holder Partial Redemption Price").  Redemptions required by
this Section 11 shall be made in accordance with the provisions of Section 15.
 Notwithstanding anything to the contrary in this Section 11, but subject to
Section 3(d), until the Holder receives the Holder Partial Redemption Price, the
Holder Partial Redemption Amount may be converted, in whole or in part, by the
Holder into Common Stock pursuant to Section 3, and any such conversion shall
reduce the Installment Amounts in the manner set forth by the Holder in the
applicable Conversion Notice.

(12)

SECURITY.  This Note and the Other Notes are secured to the extent and in the
manner set forth in the Security Documents (as defined in the Securities
Purchase Agreement).





10044121.20

- 20 -

 













(13)

NONCIRCUMVENTION.  The Company hereby covenants and agrees that the Company will
not, by amendment of its Articles of Incorporation, Bylaws or through any
reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all reasonable action as may be required to
protect the rights of the Holder of this Note.

(14)

RESERVATION OF AUTHORIZED SHARES.

(a)

Reservation.  The Company initially shall reserve out of its authorized and
unissued Common Stock a number of shares of Common Stock for each of the Notes
equal to 175% of the Conversion Rate with respect to the Conversion Amount of
each such Note as of the Issuance Date.  So long as any of the Notes are
outstanding, the Company shall take all action necessary to reserve and keep
available out of its authorized and unissued Common Stock, solely for the
purpose of effecting the conversion of the Notes, 175% of the number of shares
of Common Stock as shall from time to time be necessary to effect the conversion
of all of the Notes then outstanding; provided that at no time shall the number
of shares of Common Stock so reserved be less than the number of shares required
to be reserved of the previous sentence (without regard to any limitations on
conversions) (the "Required Reserve Amount").  The initial number of shares of
Common Stock reserved for conversions of the Notes and each increase in the
number of shares so reserved shall be allocated pro rata among the holders of
the Notes based on the principal amount of the Notes held by each holder at the
Closing (as defined in the Securities Purchase Agreement) or increase in the
number of reserved shares, as the case may be (the "Authorized Share
Allocation").  In the event that a holder shall sell or otherwise transfer any
of such holder's Notes, each transferee shall be allocated a pro rata portion of
such holder's Authorized Share Allocation.  Any shares of Common Stock reserved
and allocated to any Person which ceases to hold any Notes shall be allocated to
the remaining holders of Notes, pro rata based on the principal amount of the
Notes then held by such holders.

(b)

Insufficient Authorized Shares.  If at any time while any of the Notes remain
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of the Notes at least a number of shares of Common
Stock equal to the Required Reserve Amount (an "Authorized Share Failure"), then
the Company shall immediately take all action necessary to increase the
Company's authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for the Notes then outstanding.
 Without limiting the generality of the foregoing sentence, as soon as
practicable after the date of the occurrence of an Authorized Share Failure, but
in no event later than ninety (90) days after the occurrence of such Authorized
Share Failure, the Company shall hold a meeting of its shareholders for the
approval of an increase in the number of authorized shares of Common Stock.  In
connection with such meeting, the Company shall provide each shareholder with a
proxy or information statement and shall use its reasonable best efforts to
solicit its shareholders' approval of such increase in authorized shares of
Common Stock and to cause its board of directors to recommend to the
shareholders that they approve such proposal.





10044121.20

- 21 -

 













(15)

HOLDER'S REDEMPTIONS.

(a)

Mechanics.  The Company shall deliver the applicable Event of Default Redemption
Price to the Holder within five (5) Business Days after the Company's receipt of
the Holder's Event of Default Redemption Notice.  If the Holder has submitted a
Change of Control Redemption Notice in accordance with Section 5(b), the Company
shall deliver the applicable Change of Control Redemption Price to the Holder
concurrently with the consummation of such Change of Control if such notice is
received prior to the consummation of such Change of Control and within five (5)
Business Days after the Company's receipt of such notice otherwise.  The Company
shall deliver the applicable Company Installment Redemption Price to the Holder
on the applicable Installment Date.  The Company shall deliver the Holder
Optional Redemption Price to the Holder on the Optional Redemption Date and the
Holder Partial Redemption Price on the applicable Partial Redemption Date.  In
the event of a redemption of less than all of the Conversion Amount of this
Note, the Company shall promptly cause to be issued and delivered to the Holder
a new Note (in accordance with Section 22(d)) representing the outstanding
Principal which has not been redeemed.  In the event that the Company does not
pay the applicable Redemption Price to the Holder within the time period
required, at any time thereafter and until the Company pays such unpaid
Redemption Price in full, the Holder shall have the option, in lieu of
redemption, to require the Company to promptly return to the Holder all or any
portion of this Note representing the Conversion Amount that was submitted for
redemption and for which the applicable Redemption Price (together with any Late
Charges thereon) has not been paid.  Upon the Company's receipt of such notice,
(x) the applicable Redemption Notice shall be null and void with respect to such
Conversion Amount, (y) the Company shall immediately return this Note, or issue
a new Note (in accordance with Section 21(d)) to the Holder representing the sum
of such Conversion Amount to be redeemed together with accrued and unpaid
Interest with respect to such Conversion Amount and accrued and unpaid Late
Charges with respect to such Conversion Amount and Interest and (z) the
Conversion Price of this Note or such new Notes shall be adjusted to the lesser
of (A) the Conversion Price as in effect on the date on which the applicable
Redemption Notice is voided and (B) the lowest Closing Bid Price during the
period beginning on and including the date on which the applicable Redemption
Notice is delivered to the Company and ending on and including the date on which
the applicable Redemption Notice is voided.  The Holder's delivery of a notice
voiding a Redemption Notice and exercise of its rights following such notice
shall not affect the Company's obligations to make any payments of Late Charges
which have accrued prior to the date of such notice with respect to the
Conversion Amount subject to such notice.

(b)

Redemption by Other Holders.  Upon the Company's receipt of notice from any of
the holders of the Other Notes for redemption or repayment as a result of an
event or occurrence substantially similar to the events or occurrences described
in Section 4(b), Section 5(b), Section 8 or Section 9 (each, an "Other
Redemption Notice"), the Company shall immediately, but no later than two (2)
Business Days of its receipt thereof), forward to the Holder by facsimile a copy
of such notice.  If the Company receives a Redemption Notice and one or more
Other Redemption Notices, during the period beginning on and including the date
which is three (3) Business Days prior to the Company's receipt of the Holder's
Redemption Notice and ending on and including the date which is three Business
Days after the Company's receipt of the Holder's Redemption Notice and the
Company is unable to redeem all principal, interest and other amounts designated
in such Redemption Notice and such Other Redemption





10044121.20

- 22 -

 













Notices received during such seven (7) Business Day period, then the Company
shall redeem a pro rata amount from each holder of the Notes (including the
Holder) based on the principal amount of the Notes submitted for redemption
pursuant to such Redemption Notice and such Other Redemption Notices received by
the Company during such seven (7) Business Day period.

(16)

RESTRICTION ON REDEMPTION AND CASH DIVIDENDS.  Until all of the Notes have been
converted, redeemed or otherwise satisfied in accordance with their terms, the
Company shall not, directly or indirectly, redeem, repurchase or declare or pay
any cash dividend or distribution on its capital stock without the prior express
written consent of the Required Holders.

(17)

VOTING RIGHTS.  The Holder shall have no voting rights as the holder of this
Note, except as required by law, including but not limited to Chapter 78 of the
Nevada Revised Statutes, and as expressly provided in this Note.

(18)

COVENANTS.  

(a)

Rank.

All payments due under this Note (a) shall rank pari passu with all Other Notes
and (b) shall be senior to all other Indebtedness of the Company and its
Subsidiaries and shall be subordinate to the Permitted Senior Indebtedness
solely with respect to accounts receivables of the Company securing the
Permitted Senior Indebtedness.

(b)

Incurrence of Indebtedness.  So long as this Note is outstanding, the Company
shall not, and the Company shall not permit any of its Subsidiaries to, directly
or indirectly, incur or guarantee, assume or suffer to exist any Indebtedness,
other than (i) the Indebtedness evidenced by this Note and the Other Notes and
(ii) Permitted Indebtedness.

(c)

Existence of Liens.  So long as this Note is outstanding, the Company shall not,
and the Company shall not permit any of its Subsidiaries to, directly or
indirectly, allow or suffer to exist any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by the Company or any of its
Subsidiaries (collectively, "Liens") other than Permitted Liens.

(d)

Restricted Payments.  The Company shall not, and the Company shall not permit
any of its Subsidiaries to, directly or indirectly, redeem, defease, repurchase,
repay or make any payments in respect of, by the payment of cash or cash
equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Permitted Indebtedness, whether by way of payment in respect of principal of (or
premium, if any) or interest on, such Indebtedness if at the time such payment
is due or is otherwise made or, after giving effect to such payment, an event
constituting, or that with the passage of time and without being cured would
constitute, an Event of Default has occurred and is continuing.

(e)

Net Cash and Inventory Balance.

(i)

From and after the first anniversary of the Initial Issuance Date and for so
long as this Note is outstanding, the Company shall at all times maintain a Net
Cash and Inventory Balance in excess of 50% of the outstanding Conversion Amount
plus any





10044121.20

- 23 -

 













accrued and unpaid Interest and accrued and unpaid Late Charges with respect to
such Conversion Amount and Interest of all the outstanding Notes (the "Net Cash
and Inventory Balance Test").

(ii)

If the Company fails (a "Failure Date") the Net Cash and Inventory Balance Test,
the Company promptly shall provide to the Holder a certification, executed on
behalf of the Company by the Chief Financial Officer of the Company, as to the
amount of the Net Cash and Inventory Balance as of the Failure Date, and
publicly disclose (on a Current Report on Form 8-K or otherwise) if such is
material non-public information (the date of such certification and public
announcement, the "Disclosure Date").  Within three (3) days of the Disclosure
Date, the Company shall also obtain a letter of credit (the "Letter of Credit")
from a financial institution reasonably satisfactory to the Required Holders in
the amount of $5,000,000 for the benefit, pro rata by principal amount
outstanding, of the holders of all of the outstanding Notes in the event of any
failure by the Company to make a payment owed under any of the outstanding
Notes.

(iii)

The Company shall use reasonable best efforts to announce its operating results
(the "Operating Results") for each Fiscal Quarter no later than the forty-fifth
(45th) day after the end of each Fiscal Quarter or, with respect to the last
Fiscal Quarter, the ninetieth (90th) day after such quarter (the "Announcement
Date").  On the Announcement Date, the Company shall provide to the Holder a
certification, executed on behalf of the Company by the Chief Financial Officer
of the Company, certifying that the Company has either (x) satisfied the Net
Cash and Inventory Balance Test at all times throughout such Fiscal Quarter or
(y) failed to satisfy the Net Cash and Inventory Balance Test at one or more
times during such Fiscal Quarter, specifying such days or periods, as
applicable, and whether such failure is continuing (which failure shall also be
publicly disclosed in conjunction with such certification).

(iv)

Provided that (i) no Sales Threshold Event and (ii) no Event of Default or event
that with the passage of time or giving of notice would constitute an Event of
Default has occurred, or does occur, notwithstanding the foregoing, the Net Cash
and Inventory Balance Test (including the corresponding obligation to have the
Letter of Credit available) shall not be applicable for the twelve (12) month
period following a Sales Threshold Date if the Sales Threshold has been met on
such Sales Threshold Date.

(f)

Sales of Equity Securities.  Until the Company has obtained the Stockholder
Approval (as defined in the Securities Purchase Agreement), except for any
issuance of Securities in accordance with the Transaction Documents or as set
forth on Schedule 18(f) attached hereto, the Company will not, directly or
indirectly, offer, sell, grant any option to purchase, or otherwise dispose of
(or announce any offer, sale, grant or any option to purchase or other
disposition of) any of its equity or Common Stock Equivalents (as defined in the
Securities Purchase Agreement), including without limitation any debt, preferred
stock or other instrument or security that is, at any time during its life and
under any circumstances, convertible into or exchangeable or exercisable for
shares of common equity of the Company, without the prior written consent of the
Required Holders.

(g)

Subsidiary Internal Accounting Controls.  So long as this Note is outstanding,
the Company and each of its Subsidiaries shall maintain, in all material
respects, a





10044121.20

- 24 -

 













system of internal accounting controls consistent with the Internal Accounting
Controls (as defined in the Securities Purchase Agreement).

(19)

PARTICIPATION.  The Holder, as the holder of this Note, shall be entitled to
such dividends paid and distributions made to the holders of Common Stock to the
same extent as if the Holder had converted this Note into Common Stock (without
regard to any limitations on conversion herein or elsewhere) and had held such
shares of Common Stock on the record date for such dividends and distributions.
 Payments under the preceding sentence shall be made concurrently with the
dividend or distribution to the holders of Common Stock

(20)

VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES.  The affirmative vote at a meeting
duly called for such purpose or the written consent without a meeting of the
Required Holders shall be required for any change or amendment to this Note or
the Other Notes.

(21)

TRANSFER.  The Holder acknowledges and agrees that this Note may only be
offered, sold, assigned or transferred by the Holder without the consent of the
Company, provided that the provisions of Section 2(f) of the Securities Purchase
Agreement are complied with in all respects.

(22)

REISSUANCE OF THIS NOTE.

(a)

Transfer.  If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will issue, promptly following the
satisfaction of the provisions of Section 2(f) of the Securities Purchase
Agreement, and deliver upon the order of the Holder a new Note (in accordance
with Section 22(d)), in the name of the validly registered assigns or
transferee, representing the outstanding Principal being transferred by the
Holder and, if less then the entire outstanding Principal is being transferred,
a new Note (in accordance with Section 22(d)) to the Holder representing the
outstanding Principal not being transferred.  The Holder and any assignee, by
acceptance of this Note, acknowledge and agree that, by reason of the provisions
of Section 3(c)(iii) and this Section 22(a), following conversion or redemption
of any portion of this Note, the outstanding Principal represented by this Note
may be less than the Principal stated on the face of this Note.

(b)

Lost, Stolen or Mutilated Note.  Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note (in accordance with
Section 22(d)) representing the outstanding Principal.

(c)

Note Exchangeable for Different Denominations.  This Note is exchangeable, upon
the surrender hereof by the Holder at the principal office of the Company, for a
new Note or Notes (in accordance with Section 22(d) and in principal amounts of
at least $100,000) representing in the aggregate the outstanding Principal of
this Note, and each such new Note will represent such portion of such
outstanding Principal as is designated by the Holder at the time of such
surrender.





10044121.20

- 25 -

 













(d)

Issuance of New Notes.  Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 22(a) or Section 22(c), the Principal designated by the
Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued Interest and
Late Charges on the Principal and Interest of this Note, from the Issuance Date.

(23)

REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF.
 The remedies provided in this Note shall be cumulative and in addition to all
other remedies available under this Note and any of the other Transaction
Documents at law or in equity (including a decree of specific performance and/or
other injunctive relief), and nothing herein shall limit the Holder's right to
pursue actual and consequential damages for any failure by the Company to comply
with the terms of this Note.  Amounts set forth or provided for herein with
respect to payments, conversion and the like (and the computation thereof) shall
be the amounts to be received by the Holder and shall not, except as expressly
provided herein, be subject to any other obligation of the Company (or the
performance thereof).  The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate.  The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.

(24)

PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS.  If (a) this Note is placed
in the hands of an attorney for collection or enforcement or is collected or
enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors' rights and involving a claim
under this Note, then the Company shall pay the costs incurred by the Holder for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, but not limited to,
attorneys' fees and disbursements.

(25)

CONSTRUCTION; HEADINGS.  This Note shall be deemed to be jointly drafted by the
Company and all the Purchasers and shall not be construed against any person as
the drafter hereof.  The headings of this Note are for convenience of reference
and shall not form part of, or affect the interpretation of, this Note.

(26)

FAILURE OR INDULGENCE NOT WAIVER.  No failure or delay on the part of the Holder
in the exercise of any power, right or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.





10044121.20

- 26 -

 













(27)

DISPUTE RESOLUTION.  In the case of a dispute as to the determination of the
Closing Bid Price, the Closing Sale Price, the Average Market Price or the
Weighted Average Price or the arithmetic calculation of the Conversion Rate or
any Redemption Price, the Company shall submit the disputed determinations or
arithmetic calculations via facsimile within one (1) Business Day of receipt of
the Conversion Notice or Redemption Notice or other event giving rise to such
dispute, as the case may be, to the Holder.  If the Holder and the Company are
unable to agree upon such determination or calculation within one (1) Business
Day of such disputed determination or arithmetic calculation being submitted to
the Holder, then the Company shall, within one (1) Business Day submit via
facsimile (a) the disputed determination of the Closing Bid Price, the Closing
Sale Price, the Average Market Price or the Weighted Average Price to an
independent, reputable investment bank selected by the Company and approved by
the Holder  (such approval not to be unreasonably withheld or delayed) or (b)
the disputed arithmetic calculation of the Conversion Rate or any Redemption
Price to the Company's independent, outside accountant.  The Company, at the
Company's expense, shall cause the investment bank or the accountant, as the
case may be, to perform the determinations or calculations and notify the
Company and the Holder of the results no later than five (5) Business Days from
the time it receives the disputed determinations or calculations.  Such
investment bank's or accountant's determination or calculation, as the case may
be, shall be binding upon all parties absent demonstrable error.

(28)

NOTICES; PAYMENTS.

(a)

Notices.  Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with Section
9(f) of the Securities Purchase Agreement.  The Company shall provide the Holder
with prompt written notice of all actions taken pursuant to this Note, including
in reasonable detail a description of such action and the reason therefore.
 Without limiting the generality of the foregoing, the Company will give written
notice to the Holder (i) immediately upon any adjustment of the Conversion
Price, setting forth in reasonable detail, and certifying, the calculation of
such adjustment and (ii) at least twenty  days prior to the date on which the
Company closes its books or takes a record (A) with respect to any dividend or
distribution upon the Common Stock, (B) with respect to any pro rata
subscription offer to holders of Common Stock or (C) for determining rights to
vote with respect to any Fundamental Transaction, dissolution or liquidation,
provided in each case that such information shall be made known to the public
prior to or in conjunction with such notice being provided to the Holder.

(b)

Payments.  Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, such payment shall be made in lawful money of the
United States of America by a check drawn on the account of the Company and sent
via overnight courier service to such Person at such address as previously
provided to the Company in writing (which address, in the case of each of the
Purchasers, shall initially be as set forth on the Schedule of Buyers attached
to the Securities Purchase Agreement); provided that the Holder may elect to
receive a payment of cash via wire transfer of immediately available funds by
providing the Company with prior written notice setting out such request and the
Holder's wire transfer instructions.  Whenever any amount expressed to be due by
the terms of this Note is due on any day which is not a Business Day, the same
shall instead be due on the next succeeding day which is a Business Day and, in
the case of any Interest Date which is not the date on which





10044121.20

- 27 -

 













this Note is paid in full, the extension of the due date thereof shall not be
taken into account for purposes of determining the amount of Interest due on
such date.  Any amount of Principal or other amounts due under the Transaction
Documents, other than Interest, which is not paid when due shall result in a
late charge being incurred and payable by the Company in an amount equal to
interest on such amount at the rate of sixteen percent (16%) per annum from the
date such amount was due until the same is paid in full ("Late Charge").

(29)

CANCELLATION.  After all Principal, accrued Interest and other amounts at any
time owed on this Note has been paid in full, this Note shall automatically be
deemed canceled, shall be surrendered to the Company for cancellation and shall
not be reissued.

(30)

WAIVER OF NOTICE.  To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and the
Securities Purchase Agreement.

(31)

GOVERNING LAW; JURISDICTION; JURY TRIAL.  This Note shall be construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Note shall be governed by, the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.  The Company hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.  The Company hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address it set forth
on the signature page hereto and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.  In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Note.
 Nothing contained herein shall be deemed or operate to preclude the Holder from
bringing suit or taking other legal action against the Company in any other
jurisdiction to collect on the Company's obligations to the Holder, to realize
on any collateral or any other security for such obligations, or to enforce a
judgment or other court ruling in favor of the Holder.  THE COMPANY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.





10044121.20

- 28 -

 













(32)

CERTAIN DEFINITIONS.  For purposes of this Note, the following terms shall have
the following meanings:

(a)

"Approved Stock Plan" means any employee benefit plan which has been approved by
the Board of Directors of the Company, pursuant to which the Company's
securities may be issued to any employee, consultant, officer or director for
services provided to the Company.

(b)

"Average Market Price" means, for any given date, the lesser of (i) the
arithmetic average of the Weighted Average Price of the Common Stock during the
twenty (20) consecutive Trading Day period ending on the third (3rd ) Trading
Day immediately prior to such given date, (ii) the arithmetic average of the
Weighted Average Price of the Common Stock during the five (5) consecutive
Trading Day period commencing during the (20) consecutive Trading Days period
ending on the third (3rd ) Trading Day immediately prior to such given date and
(iii) the arithmetic average of the Weighted Average Price of the Common Stock
during the five (5) consecutive Trading Day period ending on the third (3rd )
Trading Day immediately prior to such given date; provided, that all such
determinations shall be appropriately adjusted for any stock split, stock
dividend, stock combination or other similar transaction that proportionately
decreases or increases the Common Stock during such periods.

(c)

"Bloomberg" means Bloomberg Financial Markets.

(d)

"Business Day" means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.

(e)

"Calendar Quarter" means each of: the period beginning on and including January
1 and ending on and including March 31; the period beginning on and including
April 1 and ending on and including June 30; the period beginning on and
including July 1 and ending on and including September 30; and the period
beginning on and including October 1 and ending on and including December 31.

(f)

"Change of Control" means any Fundamental Transaction other than (i) any
reorganization, recapitalization or reclassification of the Common Stock in
which holders of the Company's voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, the voting power of the surviving entity
or entities necessary to elect a majority of the members of the board of
directors (or their equivalent if other than a corporation) of such entity or
entities, or (ii) pursuant to a migratory merger effected solely for the purpose
of changing the jurisdiction of incorporation of the Company.

(g)

"Change of Control Premium" means (i) 125% or (ii) 115% in the event of a Change
of Control involving consideration paid to holders of the Company's Common Stock
where the consideration per share of the Company's Common Stock to be received
by the holders thereof is greater (as to amounts other than cash, as determined
reasonably and in good faith by the Board of Directors of the Company) than 200%
of the





10044121.20

- 29 -

 













Conversion Price as of the Initial Issuance Date (as adjusted for stock splits,
stock dividends, reverse stock splits, recapitalizations, reclassifications and
similar events).

(h)

"Closing Bid Price" and "Closing Sale Price" means, for any security as of any
date, the last closing bid price and last closing trade price, respectively, for
such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York Time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the "pink sheets" by Pink Sheets LLC (formerly
the National Quotation Bureau, Inc.).  If the Closing Bid Price or the Closing
Sale Price cannot be calculated for a security on a particular date on any of
the foregoing bases, the Closing Bid Price or the Closing Sale Price, as the
case may be, of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder.  If the Company and the
Holder are unable to agree upon the fair market value of such security, then
such dispute shall be resolved pursuant to Section 27.  All such determinations
to be appropriately adjusted for any stock dividend, stock split, stock
combination or other similar transaction during the applicable calculation
period.

(i)

"Closing Date" shall have the meaning set forth in the Securities Purchase
Agreement, which date is the date the Company initially issued Notes pursuant to
the terms of the Securities Purchase Agreement.

(j)

"Company Conversion Price" means, the lower of (i) that price which shall be
computed as 85% of the Average Market Price on the applicable Installment Date
and (ii) the applicable Conversion Price (such period used in determining the
Average Market Price, the "Company Conversion Measuring Period").  All such
determinations to be appropriately adjusted for any stock split, stock dividend,
stock combination or other similar transaction that proportionately decreases or
increases the Common Stock during such Company Conversion Measuring Period.

(k)

"Contingent Obligation" means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.





10044121.20

- 30 -

 













(l)

"Convertible Securities" means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
Common Stock.

(m)

"Eligible Market" means, the Principal Market, The New York Stock Exchange,
Inc., the American Stock Exchange or the Nasdaq National Market.

(n)

"Equity Conditions" means that each of the following conditions is satisfied:
 (i) on each day during the period beginning six (6) months prior to the
applicable date of determination and ending on and including the applicable date
of determination (the "Equity Conditions Measuring Period"), either (x) the
Registration Statement filed pursuant to the Registration Rights Agreement shall
be effective and available for the resale of all remaining Registrable
Securities in accordance with the terms of the Registration Rights Agreement and
there shall not have been any Grace Periods (as defined in the Registration
Rights Agreement) or (y) all shares of Common Stock issuable upon conversion of
the Notes and exercise of the Warrants shall be eligible for sale without
restriction and without the need for registration under any applicable federal
or state securities laws; (ii) on each day during the Equity Conditions
Measuring Period, the Common Stock is designated for quotation on the Principal
Market and shall not have been suspended from trading on such exchange or market
(other than suspensions of not more than two (2) Trading Days and occurring
prior to the applicable date of determination due to business announcements by
the Company) nor shall delisting or suspension by such exchange or market been
threatened or pending either (A) in writing by such exchange or market or (B) by
falling below the minimum listing maintenance requirements of such exchange or
market; (iii) during the one (1) year period ending on and including the date
immediately preceding the applicable date of determination, the Company shall
have delivered Conversion Shares upon conversion of the Notes and Warrant Shares
upon exercise of the Warrants to the holders on a timely basis as set forth in
Section 3(c)(i) hereof (and analogous provisions under the Other Notes) and
Section 1(a) of the Warrants; (iv) any applicable shares of Common Stock to be
issued in connection with the event requiring determination may be issued in
full without violating Section 3(d) hereof and the rules or regulations of the
Principal Market; (v) during the Equity Conditions Measuring Period, the Company
shall not have failed to timely make any payments within five (5) Business Days
of when such payment is due pursuant to any Transaction Document; (vi) during
the Equity Conditions Measuring Period, there shall not have occurred either (A)
the public announcement of a pending, proposed or intended Fundamental
Transaction which has not been abandoned, terminated or consummated or (B) an
Event of Default or an event that with the passage of time or giving of notice
would constitute an Event of Default; (vii) the Company shall have no knowledge
of any fact that would cause (x) the Registration Statements required pursuant
to the Registration Rights Agreement not to be effective and available for the
resale of all remaining Registrable Securities in accordance with the terms of
the Registration Rights Agreement or (y) any shares of Common Stock issuable
upon conversion of the Notes and shares of Common Stock issuable upon exercise
of the Warrants not to be eligible for sale without restriction pursuant to Rule
144(k) and any applicable state securities laws; (viii) the Company otherwise
shall have been in material compliance with and shall not have materially
breached any provision, covenant, representation or warranty of any Transaction
Document; and (ix) the Stockholder Approval (as defined in the Securities
Purchase Agreement) shall have been obtained.





10044121.20

- 31 -

 













(o)

"Equity Conditions Failure" means that on any day during (i) the period
commencing twenty-one (21) Trading Days prior to the applicable Interest Notice
Date through the applicable Interest Notice Date or (ii) the period commencing
with the applicable Interest Notice Due Date through the applicable Interest
Date, the Equity Conditions have not been satisfied (or waived in writing by the
Holder).

(p)

"Excluded Securities" means any Common Stock issued or issuable: (i) in
connection with any Approved Stock Plan; (ii) upon conversion of, or in exchange
for, the Notes or the exercise of the Warrants; (iii) pursuant to a bona fide
firm commitment underwritten public offering with a nationally recognized
underwriter which generates gross proceeds to the Company in excess of
$35,000,000 (other than an "at-the-market offering" as defined in Rule 415(a)(4)
under the 1933 Act and "equity lines"); (iv) in connection with the payment of
any Interest Shares on the Notes; (v) in connection with any acquisition by the
Company, whether through an acquisition of stock or a merger of any business,
assets or technologies the primary purpose of which is not to raise equity
capital; (vi) securities issued in connection with corporate partnering
transactions on terms approved by the Board of Directors of the Company and the
primary purpose of which is not to raise equity capital; and (vii) upon
conversion of any Options or Convertible Securities which are outstanding on the
day immediately preceding the Subscription Date, provided that the terms of such
Options or Convertible Securities are not amended, modified or changed on or
after the Subscription Date.

(q)

"First Conversion Threshold Conversion Amount" means an amount equal to (x) 50%
of the Principal amount of this Note on the Initial Issuance Date minus (y) the
aggregate Principal amount of this Note converted or redeemed pursuant to the
terms of this Note.

(r)

"Fiscal Quarter" means each of the fiscal quarters adopted by the Company for
financial reporting purposes that correspond to the Company's fiscal year that
ends on December 31, or such other fiscal quarter adopted by the Company for
financial reporting purposes in accordance with GAAP.

(s)

"Fundamental Transaction" means that the Company shall, directly or indirectly,
in one or more related transactions, (i) consolidate or merge with or into
(whether or not the Company is the surviving corporation) another Person, or
(ii) sell, assign, transfer, convey or otherwise dispose of all or substantially
all of the properties or assets of the Company to another Person, or (iii) allow
another Person or Persons to make a purchase, tender or exchange offer that is
accepted by the holders of more than the 50% of the outstanding shares of Voting
Stock (not including any shares of Voting Stock held by the Person or Persons
making or party to, or associated or affiliated with the Person or Persons
making or party to, such purchase, tender or exchange offer), or (iv) consummate
a stock purchase agreement or other business combination (including, without
limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person whereby such other Person acquires more than
the 50% of either the outstanding shares of Voting Stock (not including any
shares of Voting Stock held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock purchase agreement or other business combination), (v) reorganize,
recapitalize or reclassify its Common Stock or (vi) any "person" or "group" (as
these terms are used for purposes of Sections 13(d) and 14(d) of the Exchange
Act)





10044121.20

- 32 -

 













is or shall become the "beneficial owner" (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of 50% of the aggregate Voting Stock of
the Company.

(t)

"GAAP" means United States generally accepted accounting principles,
consistently applied.

(u)

"Holder Optional Conversion Price" means lower of (i) the Conversion Price and
(ii) 85% of the Average Market Price as of the Trading Day immediately prior to
such Holder Optional Conversion Date.

(v)

"Holder Pro Rata Amount" means a fraction (i) the numerator of which is the
Original Principal Amount of this Note and (ii) the denominator of which is the
aggregate original principal amount of all Notes issued to the initial
purchasers pursuant to the Securities Purchase Agreement on the Initial Issuance
Date.

(w)

"Indebtedness" of any Person means, without duplication (i) all indebtedness for
borrowed money, (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services, including (without limitation)
"capital leases" in accordance with generally accepted accounting principles
(other than trade payables entered into in the ordinary course of business),
(iii) all reimbursement or payment obligations with respect to letters of
credit, surety bonds and other similar instruments, (iv) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
property, assets or businesses, (v) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (vi) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (vii) all indebtedness referred to in clauses (i)
through (vi) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, (viii) all obligations
issued, undertaken or assumed as part of any financing facility with respect to
accounts receivables of the Company and its Subsidiaries, including, without
limitation, any factoring arrangement of such accounts receivables and (ix) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (i) through (viii) above.

(x)

"Initial Issuance Date" means May __, 2006.

(y)

"Installment Amount" means with respect to any Installment Date, the lesser of
(A) the product of (i) $1,666,666.07, multiplied by (ii) Holder Pro Rata Amount
and (B) the outstanding Conversion Amount (plus the sum of any accrued and
unpaid Interest with respect to such Principal amount and accrued and unpaid
Late Charges with respect to such Principal amount and Interest any accrued and
unpaid interest thereon) under this Note as





10044121.20

- 33 -

 













of such Installment Date, as any such Installment Amount may be reduced pursuant
to the terms of this Note, whether upon conversion, redemption or otherwise.
 For the avoidance of doubt, any accrued and unpaid interest which may be paid
pursuant to this definition shall be deducted from the total interest to be paid
on any subsequent Interest Payment Date.  In the event the Holder shall sell or
otherwise transfer any portion of this Note, the transferee shall be allocated a
pro rata portion of the each unpaid Installment Amount hereunder.

(z)

"Installment Date" means each of the following dates: (i) April 1, 2007, (ii)
July 1, 2007, (iii) October 1, 2007, (iv) January 1, 2008, (v) April 1, 2008,
(vi) July 1, 2008, (vii) October 1, 2008, (viii) January 1, 2009, (ix) March 31,
2009 and (x) any other Installment Date scheduled by the Holder in connection
with a Deferral Amount pursuant to Section 9(d) hereof.

(aa)

"Interest Conversion Price" means, with respect to any Interest Date, that price
which shall be computed as 85% of the Average Market Price on the applicable
Interest Date (such period used in determining the Average Market Price, the
"Interest Measuring Period").  All such determinations to be appropriately
adjusted for any stock split, stock dividend, stock combination or other similar
transaction during such Interest Measuring Period.

(bb)

"Interest Rate" means nine and seventy-five hundredths percent (9.75%) per
annum, subject to periodic adjustment pursuant to Section 2.

(cc)

"Interplanet License" means the License Agreement, dated as of May 18, 2005, by
and between Interplanet Productions, Ltd. and the Company, and any modification,
restatement, replacement or amendment thereof, or successor thereto.

(dd)

"License Default Event" means the occurrence of either (x) any default or breach
by the Company or (y) the receipt by the Company or any of its affiliates or
agents of notice of default or notice of termination by, or on behalf of, any
Licensor, in each case, with respect to either (i) the Sandbox License or (ii)
the Interplanet License.

(ee)

"Licensors" means any of (i) Sandbox Jewelry LLC and its successors and assigns,
(ii) Interplanet Productions, Ltd. and its successors and assigns, (iii) Kathy
Ireland and her representatives and agents, and (iv) Elizabeth Taylor and her
representatives and agents.

(ff)

"Make-Whole Amount" means, as to any Conversion Amount being converted pursuant
to Section 3(c)(ii) or redeemed pursuant to Section 9, an amount equal to the
sum of (i) any accrued and unpaid Interest on such Conversion Amount and (ii)
any remaining Interest that, but for the applicable conversion or redemption,
would have been due on such Conversion Amount through the applicable Installment
Date of such Conversion Amount or the Maturity Date, as applicable.  By way of
illustration, assuming an initial Principal of $9,000, the initial Interest Rate
is in effect and assuming conversion or redemption occurs on the Initial
Issuance Date on a Principal amount equal to $9,000, the Make-Whole Amount shall
equal $1,755 (($1,000 x (1080/360 x 9.75%)) + ($1,000 x (990/360 x 9.75%)) +
($1,000 x (900/360 x 9.75%))+ ($1,000 x (810/360 x 9.75%))+ ($1,000 x (720/360 x
9.75%))+ ($1,000 x (630/360 x





10044121.20

- 34 -

 













9.75%))+ ($1,000 x (540/360 x 9.75%))+ ($1,000 x (450/360 x 9.75%))+ ($1,000 x
(360/360 x 9.75%))).

(gg)

"Maximum Installment Share Number" means 50% of the number of shares of Common
Stock resulting from the following formula: (i) 20% of the number of shares of
Common Stock outstanding on the Issuance Date; minus (ii) the aggregate number
of shares of Common Stock issued as Interest Shares on all Notes, upon
conversion (including any Company Conversions) of any Notes and upon exercise of
any Warrants; minus (iii) the aggregate number of shares of Common Stock
issuable upon conversion of any outstanding Notes at the then applicable
Conversion Price (without regard to any limitations on the conversion of the
Notes) and upon exercise of any outstanding Warrants at the ten applicable
Exercise Price (as defined in the Warrants)( without regard to any limitations
on the exercise of the Warrants).

(hh)

"Net Cash and Inventory Balance" means, at any date, (i) an amount equal to the
sum of (x) the aggregate amount of cash, cash equivalents (including cash
collateralizing the Letter of Credit and not including other restricted cash)
and marketable securities, consisting of corporate bonds, commercial paper and
medium-term notes, and (y) the value of the inventory of the Company in usable
or salable condition in the ordinary course of business, in each case, as shown
or reflected in the notes to the Company's consolidated balance sheet as at such
date as reflected in the SEC Documents as of the Initial Issuance Date and as
reflected in the most recent audited financials of the Company and in conformity
with the characterizations made by the Company in such audited financials and
determined in accordance with generally accepted accounting principles applied
on a consistent basis, minus (ii) the sum of (x) the unpaid principal balance of
any Indebtedness for borrowed money (excluding Indebtedness under the Notes and
any accounts payable of the Company that are not secured by purchased inventory)
and (y) any accounts payable of the Company secured by purchased inventory.

(ii)

"Options" means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.

(jj)

"Parent Entity" of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

(kk)

"Permitted Indebtedness" means (A) Indebtedness incurred by the Company that is
made expressly subordinate in right of payment to the Indebtedness evidenced by
this Note, as reflected in a written agreement acceptable to the Holder and
approved by the Holder in writing (which approval shall not be unreasonably
delayed), and which Indebtedness does not provide at any time for (1) the
payment, prepayment, repayment, repurchase or defeasance, directly or
indirectly, of any principal or premium, if any, thereon until ninety-one (91)
days after the Maturity Date or later and (2) total interest and fees at a rate
in excess of the Interest Rate hereunder, (B) Permitted Senior Indebtedness, (C)
Indebtedness secured by Permitted Liens, (D) Indebtedness to trade creditors
incurred in the ordinary course of





10044121.20

- 35 -

 













business, and (E) extensions, refinancings and renewals of any items of
Permitted Indebtedness, provided that the principal amount is not increased or
the terms modified to impose more burdensome terms upon the Company or its
Subsidiary, as the case may be.

(ll)

"Permitted Liens" means (i) any Lien for taxes not yet due or delinquent or
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (ii) any statutory Lien
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent, (iii) any Lien created by operation
of law, such as materialmen's liens, mechanics' liens and other similar liens,
arising in the ordinary course of business with respect to a liability that is
not yet due or delinquent or that are being contested in good faith by
appropriate proceedings, (iv) Liens securing the Company's obligations under the
Notes, (v) Liens (A) upon or in any equipment (as defined in the Security
Agreement) acquired or held by the Company or any of its Subsidiaries to secure
the purchase price of such equipment or indebtedness incurred solely for the
purpose of financing the acquisition or lease of such equipment, or (B) existing
on such equipment at the time of its acquisition, provided that the Lien is
confined solely to the property so acquired and improvements thereon, and the
proceeds of such equipment, (vi) Liens incurred in connection with the
extension, renewal or refinancing of the indebtedness secured by Liens of the
type described in clauses (i) and (v) above, provided that any extension,
renewal or replacement Lien shall be limited to the property encumbered by the
existing Lien and the principal amount of the Indebtedness being extended,
renewed or refinanced does not increase, (vii) Liens on accounts receivables of
the Company and its Subsidiaries securing the Company's obligations under the
Permitted Senior Indebtedness; (viii) leases or subleases and licenses and
sublicenses granted to others in the ordinary course of the Company's business,
not interfering in any material respect with the business of the Company and its
Subsidiaries taken as a whole, (ix) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payments of custom duties in
connection with the importation of goods; (x) Liens arising from judgments,
decrees or attachments in circumstances not constituting an Event of Default
under Section 4(a)(ix) and (xi) Liens with respect to Indebtedness not
individually in excess of $25,000 or in the aggregate in excess of $100,000,
which individually and in aggregate are not material to the Company.

(mm)

"Permitted Senior Indebtedness " means any financing facility to be obtained by
the Company after the Initial Issuance Date secured solely by the accounts
receivables of the Company and its Subsidiaries, with an aggregate Indebtedness
at any one time outstanding not to exceed the lesser of (i) 50% of the accounts
receivables of the Company and its Subsidiaries and (ii) $5 million at any time
in the 2006 fiscal year or $10 million thereafter.

(nn)

"Person" means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity  and a government or any department or agency thereof.

(oo)

"Potential Partner Conditions" means at any time during the period commencing on
the date of the consummation of any material transaction between the Company and
a Person and ending on the first anniversary of the Effective Date, there shall
be no disclosure that any executive officer of such Person has (i) exhibited
dishonesty in the performance of his or her duties, which is materially and
demonstrably injurious to the





10044121.20

- 36 -

 













Company; or (ii) been convicted of (x) a felony under the laws of the United
States or any state thereof or (y) a misdemeanor involving moral turpitude, in
each case, which is materially and demonstrably injurious to the Company.

(pp)

"Principal Market" means The Nasdaq Capital Market.

(qq)

"Redemption Notices" means, collectively, the Event of Default Redemption
Notices, Change of Control Redemption Notices, the Company Installment
Redemption Notice, the Holder Optional Redemption Notices and the Holder Partial
Redemption Notices and, each of the foregoing, individually, a Redemption
Notice.

(rr)

"Redemption Premium" means (i) in the case of the Events of Default described in
Section 4(a)(i) - (vi) and (ix) - (xii), 125% or (ii) in the case of the Events
of Default described in Section 4(a)(vii) - (viii), 100%.

(ss)

"Redemption Prices" means, collectively, the Event of Default Redemption Price,
Change of Control Redemption Price, the Company Installment Redemption Price,
the Holder Optional Redemption Price and the Holder Partial Redemption Price
and, each of the foregoing, individually, a Redemption Price.

(tt)

"Registration Rights Agreement" means that certain registration rights agreement
between the Company and the initial holders of the Notes relating to, among
other things, the registration of the resale of the Common Stock issuable upon
conversion of the Notes and exercise of the Warrants.

(uu)

"Required Holders" means the holders of Notes representing at least a majority
of the aggregate principal amount of the Notes then outstanding.

(vv)

"Sales" means the amount set forth in the line item entitled "Net Sales" in the
Company's publicly available financial statements filed with the SEC (x) with
respect to the September 30, 2006 Sales Threshold, in a Quarterly Report on Form
10-QSB or Form 10-Q (y) with respect to all other Sales Thresholds, an Annual
Report on Form 10-KSB or Form 10-K, as applicable; in each case as prepared in
accordance with GAAP.

(ww)

"Sales Threshold" means (i) for the three Fiscal Quarter period ended September
30, 2006, Sales equal to or exceeding $14,000,000, (ii) for the year ended
December 31, 2006, Sales equal to or exceeding $30,000,000 and (iii) for the
year ended December 31, 2007, Sales equal to or exceeding $45,000,000; provided,
however, that if the Company has not filed with the SEC (x) with respect to the
September 30, 2006 Sales Threshold, its applicable Quarterly Report on Form
10-QSB or Form 10-Q, which includes unaudited financial statements with its
operating results for the three Fiscal Quarter period ended September 30, 2006
or (y) with respect to all other Sales Thresholds, its applicable Annual Report
on Form 10-KSB or Form 10-K, which include audited financial statements with its
operating results for the year ended December 31, 2006 or December 31, 2007, as
applicable; in each case in a timely fashion under the 1934 Act, the Company
will be deemed to have failed to satisfy the applicable Sales Threshold.
 Notwithstanding anything herein to the contrary, for purposes of determining
any Sales Threshold, only such portion of the Sales attributable to a Subsidiary
partially-owned by the Company equal to (x) the amount of such Sales, multiplied
by





10044121.20

- 37 -

 













(y) the Company's percentage ownership interest in such partially-owned
Subsidiary shall be applied to such Sales Threshold.

(xx)

"Sales Threshold Date" means September 30, 2006, December 31, 2006 and December
31, 2007.

(yy)

"Sandbox License" means the License Agreement, dated as of May 18, 2005, by and
between Sandbox Jewelry LLC and the Company, and any modification, restatement,
replacement or amendment thereof, or successor thereto.

(zz)

"SEC" means the United States Securities and Exchange Commission.

(aaa)

"Securities Purchase Agreement" means that certain securities purchase agreement
dated the Subscription Date by and among the Company and the initial holders of
the Notes pursuant to which the Company issued the Notes.

(bbb)

"Subscription Date" means May 5, 2006.

(ccc)

"Successor Entity" means the Person, which may be the Company, formed by,
resulting from or surviving any Fundamental Transaction or the Person with which
such Fundamental Transaction shall have been made, provided that if such Person
is not a publicly traded entity whose common stock or equivalent equity security
is quoted or listed for trading on an Eligible Market, Successor Entity shall
mean such Person's Parent Entity.

(ddd)

"Termination Event" means the termination of either (i) the Sandbox License or
(y) the Interplanet License.

(eee)

"Trading Day" means any day on which the Common Stock are traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock are then traded; provided that
"Trading Day" shall not include any day on which the Common Stock are scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock are suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York Time).

(fff)

"Volume Installment Limitation" means, for any date of determination, fifteen
percent (15%) of the aggregate dollar trading volume (as reported on Bloomberg)
of the Common Stock over the forty (40) consecutive Trading Day period ending on
the third (3rd ) Trading Day immediately preceding the applicable Installment
Date.

(ggg)

"Volume Interest Limitation" means, for any date of determination, fifteen
percent (15%) of the aggregate dollar trading volume (as reported on Bloomberg)
of the Common Stock over the twenty (20) consecutive Trading Day period ending
on the third (3rd ) Trading Day immediately preceding the applicable Interest
Date.





10044121.20

- 38 -

 













(hhh)

"Voting Stock" of a Person means capital stock of such Person of the class or
classes pursuant to which the holders thereof have the general voting power to
elect, or the general power to appoint, at least a majority of the board of
directors, managers or trustees of such Person (irrespective of whether or not
at the time capital stock of any other class or classes shall have or might have
voting power by reason of the happening of any contingency).

(iii)

"Warrants" has the meaning ascribed to such term in the Securities Purchase
Agreement, and shall include all warrants issued in exchange therefor or
replacement thereof.

(jjj)

"Weighted Average Price" means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30:01 a.m., New York Time (or such other time as the
Principal Market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York Time (or such other time as the Principal Market
publicly announces is the official close of trading) as reported by Bloomberg
through its "Volume at Price" functions, or, if the foregoing does not apply,
the dollar volume-weighted average price of such security in the
over-the-counter market on the electronic bulletin board for such security
during the period beginning at 9:30:01 a.m., New York Time (or such other time
as such market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York Time (or such other time as such market publicly
announces is the official close of trading) as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported in
the "pink sheets" by Pink Sheets LLC (formerly the National Quotation Bureau,
Inc.).  If the Weighted Average Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Weighted Average Price of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder.  If the Company and the Holder are unable to
agree upon the fair market value of such security, then such dispute shall be
resolved pursuant to Section 27.  All such determinations to be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction during the applicable calculation period.

(33)

DISCLOSURE. Upon receipt or delivery by the Company of any notice in accordance
with the terms of this Note, unless the Company has in good faith determined
that the matters relating to such notice do not constitute material, nonpublic
information relating to the Company or its Subsidiaries, the Company shall
within one (1) Business Day after any such receipt or delivery publicly disclose
such material, nonpublic information on a Current Report on Form 8-K or
otherwise. In the event that the Company believes that a notice contains
material, nonpublic information, relating to the Company or its Subsidiaries,
the Company shall indicate to the Holder contemporaneously with delivery of such
notice, and in the absence of any such indication, the Holder shall be allowed
to presume that all matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries.

[Signature Page Follows]








10044121.20

- 39 -

 
















IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.




HOUSE OF TAYLOR JEWELRY, INC.

By:

Name:

Title:





FOOTNOTES

1 Insert number that is 33.33% of the Original Principal Amount of this Note.





10044121.20

  





